UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-04345) Exact name of registrant as specified in charter: Putnam Tax Free Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: August 1, 2010  January 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam AMT-Free Municipal Fund Semiannual report 1 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and most economies around the world have continued to strengthen in early 2011, building on last years solid growth. The U.S. stock market added gains, delivering one of the best January returns in several years. Investors are encouraged by positive economic data, healthy corporate earnings, extended tax cuts, and historically low interest rates. Bond markets remain mixed, however, as U.S. Treasury yields have risen from their historic lows and investors have sought returns in riskier asset classes. Putnams investment team maintains a positive outlook for U.S. equities in 2011, encouraged by steadily improving conditions in both the economy and in corporate America. The global outlook is less certain, with ongoing European debt issues, signs of inflation in emerging markets, and recent political uprisings in Egypt and other countries. While these global developments may well lead to future market volatility, we also believe that an active, research-focused manager like Putnam can uncover opportunities for shareholders in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current income free from federal taxes Municipal bonds have long been popular investments because they provide income exempt from federal tax, though capital gains are taxable. Putnam AMT-Free Municipal Fund seeks income exempt from traditional income tax as well as from the federal alternative minimum tax, or AMT. The AMT is a federal tax that operates in tandem with the regular income tax system. Taxpayers subject to the AMT generally must pay a larger amount in tax determined by AMT rules  and the difference can be thousands of dollars for many with household incomes above $150,000. It is estimated that by 2012, an additional 29 million taxpayers might be paying the AMT, unless the federal government changes the law. If you are subject to the AMT, investments that could increase your tax liability include private-activity municipal bonds, which back development projects, such as certain housing and resource recovery projects. Putnam AMT-Free Municipal Fund aims to serve investors subject to the AMT. The fund seeks to avoid bonds whose income would be taxable under AMT rules, though income may be subject to state taxes. The funds portfolio managers research the municipal market to buy bonds that are not subject to the AMT. Pursuing the funds mandate, they also keep the fund invested in high-quality bonds, favoring those that have intermediate- to long-term maturities. The managers goal is to provide an attractive level of income exempt from all federal taxes. Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federal tax-exempt funds may be subject to state and local taxes. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding the AMT The AMT is a separate, parallel federal income tax system, with two marginal tax rates, 26% and 28%, and different exemption amounts. Under AMT rules, certain exclusions, exemptions, deductions, and credits that would reduce your regular taxable income are not allowed. You must adjust your regular taxable income to arrive at your alternative minimum taxable income. Then, after subtracting your AMT exemption amount, if your AMT liability is greater than your regular tax liability, you must pay both your regular tax and the difference. It is important to understand that a higher level of income will not necessarily cause you to owe the AMT. Rather, it is the relationship between your income and various trigger items, such as credits and deductions, that determines your AMT liability. Managing this relationship can help avoid a costly surprise at tax time. Any number of items may trigger the tax, but large capital gains, personal exemptions, and deductions are the worst culprits. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares.  Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Thalia Meehan How did the fund perform during the period of high volatility that punctuated bond markets in late 2010? For the six months ended January 31, 2011, Putnam AMT-Free Municipal Funds classA shares declined 3.83% at net asset value, lagging the 2.84% retreat of the Barclays Capital Municipal Bond Index. The funds returns also trailed the 3.43% average decline of the Lipper General Municipal Debt Funds category. During the past six months, municipal bond investors experienced two starkly different environments. After a period of relative calm during the first half of the funds semiannual period, the market experienced a dramatic increase in volatility beginning in November, as several factors weighed on the market and investor sentiment. In early November, the Federal Reserve launched a second round of quantitative easing measures, designed in part to keep yields low and encourage investor risk-taking by agreeing to purchase as much as $600billion in Treasury bonds over the next few months. Around this time, data also began to suggest that the U.S. economic recovery was gathering strength. Treasury market yields jumped higher, which in turn put pressure on interest rates in the municipal bond market. Meanwhile, the medias coverage of state budget challenges took on a more dire tone, with predictions of widespread defaults becoming increasingly common. As a result, sentiment turned sharply negative, and investors pulled money out of municipal bond holdings at a rapid pace. That said, we believe the current price volatility in the municipal bond market does not reflect deteriorating fundamentals among issuers. As the economy continues to gain steam, states tax revenues will continue to grow, improving their fiscal conditions. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 1/31/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 At the end of 2010, there was concern that tax rates would head higher this year. How did that uncertainty affect the market? The Bush-era tax cuts were slated to expire at the end of 2010, and for some time it was unclear whether the lame duck session of Congress would pass legislation to preserve some or all of those rates. Ultimately, in mid December, Congress passed legislation to extend existing tax rates through 2012. Nonetheless, the uncertainty over future tax rates at the end of last year added to the instability of the municipal bond market, given that the asset classs relative attractiveness depends in part on an individual investors tax rate. Despite the two-year extension of the federal income tax rates, its worth noting that state tax rates could head higher. Illinois, for example, recently raised its state income tax rate to 5% from 3% to help close its budget gap. Several other states are considering ways to increase revenue as well. Absent from the recent tax legislation was an extension of the Build America Bonds program. Can you tell us more about thisprogram? The Build America Bonds  or BABs program was authorized by the 2009 stimulus bill to allow states and municipalities to issue bonds in the taxable market. The program was extremely popular with states, with more than $100 billion  representing approximately 27% of new municipal bond issuance in 2010 coming to market through the program last year. The program was set to expire at the end of 2010, and despite some speculation that it might be extended as a part of the tax bill, it was discontinued on December 31. There is currently discussion in Washington, D.C., about a possible reinstatement of the BABs program, but at this stage a reprise still appears unlikely. The expiration of the BABs program triggered some disruption in the supply-and-demand balance in the municipal bond market. To lock Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 in the federal subsidy BABs offered, many states pushed up new issuance into the fourth quarter of 2010  issuance that was originally slated for 2011. Because excess supply can lead to lower prices when demand fails to keep pace, some investors worried that the expiration of BABs would translate into significantly higher tax-free issuance in 2011, undermining price stability. We believed the first few months of 2011 would actually bring lighter issuance, given the rush to issue debt at the end of 2010 and the weaker investor demand during the beginning of 2011. This appears to be the case so far. January was the leanest month for new municipal bond issuance in a decade, and we believe the next few months could also be light by historical standards. This is potentially good news for investors, as less supply usually offers support for bond prices. How did you position the portfolio and seek performance for shareholders during the past six months? Adhering to a strategy we have held for some time, we continued to position the portfolio to benefit from improving fundamentals in the municipal bond market. We believed that lower-rated bonds generally appeared undervalued, and we held an overweight position in A- and Baa-rated securities relative to the funds benchmark. For the first half of the six-month period, this contributed to performance, as strengthening economic data helped lower-rated, more economically sensitive bonds post solid gains. Over the entire reporting period, however, our positions in higher education and Puerto Rico bonds detracted from relative performance. Credit qualities are shown as a percentage of portfolio market value as of 1/31/11. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 Our decision to reduce the funds exposure to tobacco bonds, a sector that lagged the market over the reporting period, was also beneficial. Nonetheless, the slight overweight we did have to the sector detracted from total returns. What is your outlook for the municipal bondmarket? We believe that while the financial challenges faced by many states remain significant, the likelihood of a default at the state level is quite remote. Generally, debt service is one of the top priorities of payment for a state. For example, debt service payments in California are second only to education. Debt service for states is also normally a small part of the budget. While some states will continue to wrestle with large pension deficits, we believe that the fiscal condition of most state governments gradually will continue to improve along with the broader U.S. economy. Still, various factors will continue to affect the municipal bond markets supply-and-demand balance. Although we expect overall supply to contract in 2011, the end of the BABs program should result in additional high-grade municipal bond issuance and could put pressure on yield levels. And despite the extension of the Bush-era tax cuts, state budget shortfalls and pension liabilities could increase pressure to raise state income taxes. Additionally, government policymakers are showing increased interest in states financial conditions, which could spur more media attention and add volatility to the municipal bond market. With this backdrop, we anticipate maintaining a slightly larger cash position than usual. We dont consider this a defensive move; rather, our goal is to be able to opportunistically buy into attractive investment opportunities as they present themselves. We anticipate that price volatility in the municipal bond market could continue over the short term, but for investors with This chart illustrates the funds composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. The effective maturity dates of bonds with call features may change as a result of market conditions. 8 longer time horizons, we remain confident that our actively managed approach remains a prudent way to generate attractive total returns in the tax-free bondmarket. Thank you, Thalia, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan is Team Leader of Tax Exempt Fixed Income at Putnam. She holds a B.A. from Williams College. A CFA char terholder, Thalia joined Putnam in 1989 and has been in the investment industry since1983. In addition to Thalia, your funds portfolio managers are Paul Drury and SusanMcCormack. IN THE NEWS The U.S. economic recovery is progressing, although the unemployment rate remains persistently high. Increases in exports, consumer spending, and existing home sales drove the fourth-quarter GDP growth of 2.8%, the Commerce Department reported. At its December meeting, the Federal Open Market Committee noted that the recent economic growth has been insufficient to bring about a significant improvement in labor market conditions. In January, the U.S. unemployment rate did inch down to 9.0% from 9.4%. Consumer spending remains constrained by high unemployment, while businesses may be investing more in equipment and less on new hires. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/11 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.03% 5.86% 5.68% 5.68% 5.41% 5.41% 5.80% 5.66% 5.79% 10 years 46.09 40.23 37.34 37.34 35.18 35.18 41.95 37.17 41.06 Annual average 3.86 3.44 3.22 3.22 3.06 3.06 3.57 3.21 3.50 5 years 16.05 11.42 12.41 10.52 11.78 11.78 14.49 10.67 15.42 Annual average 3.02 2.19 2.37 2.02 2.25 2.25 2.74 2.05 2.91 3 years 7.55 3.20 5.43 2.59 5.17 5.17 6.64 3.16 8.29 Annual average 2.46 1.06 1.78 0.86 1.69 1.69 2.17 1.04 2.69 1 year 0.00 4.00 0.64 5.43 0.74 1.70 0.33 3.52 0.16 6 months 3.83 7.65 4.13 8.83 4.16 5.10 3.92 7.01 3.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. ClassC shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of classB shares, adjusted for the applicable sales charge (or CDSC) and, for class C shares, the higher operating expenses. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 1/31/11 Barclays Capital Municipal Lipper General Municipal Debt Funds Bond Index category average* Annual average (life of fund) 6.92% 6.25% 10 years 57.59 41.59 Annual average 4.65 3.51 5 years 20.94 12.26 Annual average 3.88 2.30 3 years 10.52 5.38 Annual average 3.39 1.73 1 year 1.10 0.16 6 months 2.84 3.43 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/11, there were 264, 262, 223, 198, 162, and 34 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/11 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.312295 $0.266439 $0.255706 $0.293217 $0.329817 Capital gains 2      Total $0.266439 Share value NAV POP NAV NAV NAV POP NAV 7/31/10 $14.92 $15.54 $14.94 $14.96 $14.96 $15.46 $14.93 1/31/11 14.05 14.64 14.07 14.09 14.09 14.56 14.06 Current yield (end of period) NAV POP NAV NAV NAV POP NAV Current dividend rate 3 4.62% 4.43% 3.99% 3.85% 4.35% 4.21% 4.85% Taxable equivalent 4 7.11 6.82 6.14 5.92 6.69 6.48 7.46 Current 30-day SEC yield 5 N/A 3.94 3.48 3.33 N/A 3.71 4.37 Taxable equivalent 4 N/A 6.06 5.35 5.12 N/A 5.71 6.72 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 35.00% federal tax rate for 2011. Results for investors subject to lower tax rates would not be asadvantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.11% 5.94% 5.75% 5.75% 5.49% 5.49% 5.88% 5.74% 5.86% 10 years 49.12 43.08 40.16 40.16 37.97 37.97 44.95 40.10 43.86 Annual average 4.08 3.65 3.43 3.43 3.27 3.27 3.78 3.43 3.70 5 years 17.86 13.15 14.09 12.17 13.43 13.43 16.27 12.37 17.06 Annual average 3.34 2.50 2.67 2.32 2.55 2.55 3.06 2.36 3.20 3 years 10.03 5.60 7.86 4.94 7.54 7.54 9.18 5.58 10.79 Annual average 3.24 1.83 2.55 1.62 2.45 2.45 2.97 1.83 3.47 1 year 2.01 2.08 1.30 3.59 1.17 0.19 1.72 1.59 2.17 6 months 1.50 5.46 1.86 6.68 1.86 2.82 1.60 4.78 1.42 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/10* 0.80% 1.41% 1.56% 1.06% 0.56% Annualized expense ratio for the six-month period ended 1/31/11 0.77% 1.39% 1.54% 1.04% 0.54% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a new management contract effective 1/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2010, to January 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.81 $6.86 $7.60 $5.14 $2.67 Ending value (after expenses) $961.70 $958.70 $958.40 $960.80 $963.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2011, use the following calculation method. To find the value of your investment on August 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.92 $7.07 $7.83 $5.30 $2.75 Ending value (after expenses) $1,021.32 $1,018.20 $1,017.44 $1,019.96 $1,022.48 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2011, Putnam employees had approximately $352,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 1/31/11 (Unaudited) Key to holdings abbreviations ABAG Association Of Bay Area Governments FRB Floating Rate Bonds AGM Assured Guaranty Municipal Corporation G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation GNMA Coll. Government National Mortgage COP Certificates of Participation Association Collateralized FGIC Financial Guaranty Insurance Company NATL National Public Finance Guarantee Corp. FHA Insd. Federal Housing Administration Insured PSFG Permanent School Fund Guaranteed FHLMC Coll. Federal Home Loan Mortgage SGI Syncora Guarantee, Inc. Corporation Collateralized U.S. Govt. Coll. U.S. Government Collateralized FNMA Coll. Federal National Mortgage VRDN Variable Rate Demand Notes Association Collateralized MUNICIPAL BONDS AND NOTES (99.0%)* Rating** Principal amount Value Alabama (1.4%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa $1,875,000 $1,942,369 AL State Port Auth. Docks Fac. Rev. Bonds, 6s, 10/1/40 BBB+ 1,000,000 952,130 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6 3/4s, 2/1/29 Ba1 1,000,000 965,730 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,500,000 1,531,185 Alaska (1.1%) AK State Hsg. Fin. Corp. Rev. Bonds, Ser. A, 4.4s, 12/1/31 Aaa 960,000 973,104 Anchorage, G.O. Bonds, Ser. D, AMBAC, 5s, 8/1/25 AA 3,420,000 3,576,088 Arizona (3.3%) Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.  Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 1,000,000 868,440 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A 2,125,000 1,866,494 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 AA 2,000,000 2,029,380 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16), Ser. E, 5 3/4s, 6/1/34 Baa2 3,250,000 3,364,043 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. C, AGM, 5s, 9/1/35 AA+ 2,000,000 1,816,920 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 AA/P 1,715,000 1,541,459 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa1 1,750,000 1,810,515 California (14.1%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (St. Rose Hosp.), Ser. A, 6s, 5/15/29 A 3,000,000 2,880,780 Beaumont, Fin. Auth. Local Agcy. Special Tax Bonds, Ser. C, AMBAC, 4 3/4s, 9/1/28 BB+/P 1,870,000 1,562,722 17 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value California cont. CA Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A2 $750,000 $750,930 (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 1,000,000 933,720 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Cedars Sinai Med. Ctr.), 5s, 8/15/39 A2 1,800,000 1,546,398 CA Muni. Fin. Auth. COP (Cmnty. Hosp. of Central CA), 5 1/2s, 2/1/39 Baa2 2,000,000 1,648,580 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/4s, 6/1/40 Baa2 1,000,000 946,110 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 5 7/8s, 5/15/29 A 1,500,000 1,450,140 CA State G.O. Bonds, 6 1/2s, 4/1/33 A1 5,000,000 5,294,450 CA State Econ. Recvy. G.O. Bonds, Ser. A, 5 1/4s, 7/1/21 Aa3 1,000,000 1,072,990 CA State Pub. Wks. Board Rev. Bonds (Riverside Campus), Ser. B, 6s, 4/1/25 A2 3,000,000 3,069,600 Ser. G-1, 5 1/4s, 10/1/23 A2 3,000,000 2,834,640 CA Statewide Cmnty., Dev. Auth. Rev. Bonds (Sr. Living  Presbyterian Homes), 6 5/8s, 11/15/24 BBB 2,000,000 2,060,760 (St. Joseph), NATL, 5 1/8s, 7/1/24 AA 2,000,000 1,974,160 (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 1,550,000 1,339,882 Golden State Tobacco Securitization Corp. Rev. Bonds (Tobacco Settlement), Ser. B, AMBAC, FHLMC Coll., 5s, 6/1/38 (Prerefunded 6/1/13) Aaa 2,475,000 2,688,419 Ser. A, AMBAC, zero %, 6/1/24 Aa3 5,000,000 2,087,700 Grossmont-Cuyamaca, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero %, 8/1/17 AA 2,100,000 1,595,055 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A 750,000 752,820 Merced, City School Dist. G.O. Bonds (Election of 2003), NATL zero %, 8/1/25 A 1,190,000 428,400 zero %, 8/1/24 A 1,125,000 441,968 zero %, 8/1/23 A 1,065,000 458,781 zero %, 8/1/22 A 1,010,000 474,003 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election 2006), Ser. A, 6 1/2s, 8/1/24 A1 2,500,000 2,669,600 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero %, 12/1/21 A 5,500,000 2,693,680 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 1,750,000 1,549,240 San Diego, Unified School Dist. G.O. Bonds (Election of 1998), Ser. E, AGM, 5 1/4s, 7/1/19 (Prerefunded 7/1/13) Aa1 2,000,000 2,199,740 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.), Ser. F, 5s, 5/1/40 A1 1,250,000 1,107,175 Santa Ana, Fin. Auth. Lease Rev. Bonds (Police Admin. & Hldg. Fac.), Ser. A, NATL, 6 1/4s, 7/1/17 Baa1 3,680,000 4,089,106 18 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value California cont. Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 1/4s, 1/1/24 A1 $1,000,000 $1,033,280 Ventura Cnty., COP (Pub. Fin. Auth. III), 5s, 8/15/20 AA 1,000,000 1,063,500 Walnut, Energy Ctr. Auth. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/24 A1 2,000,000 1,910,420 Colorado (1.0%) CO Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran), Ser. A, 6 1/8s, 6/1/38 A3 2,545,000 2,546,629 CO Pub. Hwy. Auth. Rev. Bonds (E-470 Pub. Hwy.), Ser. C1, NATL, 5 1/2s, 9/1/24 Baa1 1,000,000 989,590 E-470 Pub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero %, 9/1/34 A 3,525,000 576,338 Florida (9.5%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 1,250,000 1,318,875 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. O, 5 3/8s, 10/1/29 A1 1,000,000 977,470 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 BBB 13,675,000 15,907,991 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,000,000 2,012,600 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/34 A2 1,000,000 918,060 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A 1,000,000 922,020 Miami-Dade Cnty., Wtr. & Swr. Rev. Bonds, AGM, SGI, 5s, 10/1/23 AA+ 1,000,000 1,050,160 Orlando & Orange Cnty., Expressway Auth. Rev. Bonds, FGIC, NATL, 8 1/4s, 7/1/14 A1 5,000,000 5,882,250 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 4,000,000 3,562,200 South Lake Hosp. Dist. (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa2 660,000 640,081 Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), AGM, 7.15s, 11/1/15 (Escrowed to maturity) AA+ 3,935,000 4,787,990 Georgia (1.7%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 1,500,000 1,540,455 Fulton Cnty., Dev. Auth. Rev. Bonds (Klaus Pkg. & Fam. Hsg. Project), NATL, 5 1/4s, 11/1/20 Aa3 3,360,000 3,558,509 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. A, 5 3/8s, 2/15/40 A 2,000,000 1,776,860 Guam (0.2%) Territory of Guam Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB 1,000,000 973,770 19 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Illinois (7.2%) Chicago, Board of Ed. G.O. Bonds, Ser. A, NATL, 5 1/4s, 12/1/19 Aa2 $1,500,000 $1,573,200 Chicago, OHare Intl. Arpt. Rev. Bonds, Ser. F, 5s, 1/1/40 A1 1,045,000 926,821 Chicago, Waste Wtr. Transmission VRDN, Ser. C-2, 0.27s, 1/1/39 VMIG1 1,810,000 1,810,000 Cicero, G.O. Bonds, Ser. A, SGI, 5 1/4s, 1/1/21 A/P 2,250,000 2,234,453 Du Page Cnty., Cmnty. High School Dist. G.O. Bonds (Dist. No. 108  Lake Park), AGM, 5.6s, 1/1/20 Aa2 1,000,000 1,056,130 IL Fin. Auth. Rev. Bonds (Roosevelt U.), 6 1/4s, 4/1/29 Baa2 1,500,000 1,455,540 (Rush U. Med. Ctr.), Ser. B, NATL, 5 3/4s, 11/1/28 A2 2,500,000 2,395,225 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa1 1,000,000 853,390 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 BBB+ 1,575,000 1,460,734 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM 5s, 1/1/23 AA+ 3,750,000 3,819,188 5s, 1/1/22 AA+ 2,500,000 2,560,550 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero %, 12/15/22 A2 5,500,000 2,739,660 Regl. Trans. Auth. Rev. Bonds, Ser. A, AMBAC, 8s, 6/1/17 Aa3 5,000,000 6,216,000 Indiana (1.7%) Center Grove, Ind. Bldg. Corp. Rev. Bonds (First Mtge.), FGIC, NATL, 5s, 7/15/25 AA+ 1,345,000 1,376,877 IN Muni. Pwr. Agcy. Supply Syst. Rev. Bonds, Ser. B, 5 3/4s, 1/1/29 A1 1,000,000 1,028,070 IN State Hsg. Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-1, GNMA Coll., FNMA Coll. 4.2s, 7/1/17 Aaa 140,000 143,031 4.15s, 7/1/16 Aaa 190,000 197,093 4.1s, 7/1/15 Aaa 60,000 62,163 3.95s, 7/1/14 Aaa 190,000 198,191 3.9s, 1/1/14 Aaa 135,000 139,810 Rockport, Poll. Control FRB (IN-MI Pwr. Co.) Ser. A, 6 1/4s, 6/1/25 Baa2 2,000,000 2,175,320 Ser. B, 6 1/4s, 6/1/25 Baa2 1,500,000 1,631,490 Kansas (0.3%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmntys. Inc.), Ser. S, 5s, 5/15/30 A/F 1,455,000 1,289,930 Kentucky (0.4%) Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.) Ser. A, 6 1/4s, 6/1/39 BBB+ 800,000 807,144 Ser. B, 5 5/8s, 9/1/39 BBB+ 1,000,000 934,780 20 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Louisiana (0.7%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A3 $3,000,000 $2,836,440 Maryland (0.5%) MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (U. of MD Med. Syst.), AMBAC, 5 1/4s, 7/1/28 A2 2,000,000 1,891,220 Massachusetts (3.9%) MA Edl. Fin. Auth. I Ser. A, 5 1/2s, 1/1/22 AA 1,000,000 1,038,470 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A 1,000,000 944,500 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 6.8s, 4/15/22 BBB 700,000 718,837 (Emerson College), Ser. A, 5 1/2s, 1/1/30 A 2,000,000 1,969,860 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 500,000 418,855 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (6/1/11) (Dominion Energy Brayton), Ser. 1, 5 3/4s, 5/1/19 A 1,000,000 1,033,020 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 2,000,000 2,028,560 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 500,000 507,625 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 1,815,000 1,918,292 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/28 A3 1,000,000 962,810 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 1,650,000 1,562,649 MA State Hlth. & Edl. Fac. Auth. VRDN (Harvard U.), Ser. R, 0.22s, 11/1/49 VMIG1 2,415,000 2,415,000 Michigan (4.7%) Detroit, Swr. Disp. Rev. Bonds, Ser. B, AGM, 7 1/2s, 7/1/33 AA+ 1,000,000 1,157,980 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA+ 1,575,000 1,660,097 Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth. Care), Ser. A, NATL, 5 1/2s, 1/15/17 (Prerefunded 7/15/11) AA 500,000 516,210 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 991,260 (Henry Ford Hlth.), Ser. A, 5 1/4s, 11/15/46 A1 1,250,000 1,048,950 (Henry Ford Hlth.), 5 1/4s, 11/15/24 A1 1,000,000 982,600 MI State Strategic Fund Rev. Bonds (Dow Chemical), Ser. B-2, 6 1/4s, 6/1/14 BBB 1,000,000 1,110,190 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A2 4,000,000 4,525,040 Midland Cnty., Bldg. Auth. G.O. Bonds, AGM, 5s, 10/1/25 AA+ 1,000,000 1,000,560 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/27 AA+ 1,775,000 1,805,370 Wayne Charter Cnty., G.O. Bonds (Bldg. Impt.), Ser. A, 6 3/4s, 11/1/39 A3 495,000 491,203 Western MI U. Rev. Bonds, AGM, 5s, 11/15/28 AA+ 3,500,000 3,518,830 21 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Minnesota (1.0%) Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB $1,350,000 $1,236,128 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB 1,500,000 1,418,340 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 1,800,000 1,524,312 Mississippi (0.8%) Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 BBB+ 1,750,000 1,645,473 MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. D-1, GNMA Coll., FNMA Coll., 6.1s, 6/1/38 Aaa 1,380,000 1,489,241 Missouri (2.4%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5 3/4s, 6/1/39 A+ 1,150,000 1,109,440 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,000,000 2,053,960 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)) Ser. A, 0.28s, 9/1/30 VMIG1 1,700,000 1,700,000 Ser. B, 0.28s, 9/1/30 VMIG1 4,800,000 4,800,000 Ser. D, 0 1/4s, 9/1/30 VMIG1 100,000 100,000 New Hampshire (0.9%) NH Hlth. & Ed. Fac. Auth. VRDN (Dartmouth College), Ser. A, 0.34s, 6/1/31 VMIG1 2,390,000 2,390,000 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6s, 10/1/27 Baa1 1,300,000 1,271,777 New Jersey (2.1%) NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Peters U. Hosp.), 5 3/4s, 7/1/37 Baa3 2,500,000 2,224,425 NJ Hlth. Care Fac. Fin. Auth. VRDN (Virtua Hlth.), Ser. B, 0.26s, 7/1/43 A1+ 2,200,000 2,200,000 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 1,000,000 998,860 NJ State Tpk. Auth. Rev. Bonds, Ser. A, AMBAC, 5s, 1/1/30 A+ 3,000,000 2,967,330 New York (5.6%) Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, AGM 5 3/4s, 5/1/28 AA+ 2,275,000 2,440,256 5 3/4s, 5/1/27 AA+ 6,590,000 7,077,067 NY City, City Transitional Fin. Auth. VRDN (NYC Recovery), Ser. 3 0.22s, 11/1/22 VMIG1 1,015,000 1,015,000 0.24s, 11/1/22 VMIG1 1,500,000 1,500,000 NY State Dorm. Auth. Rev. Bonds (Brooklyn Law School), Ser. B, SGI 5 3/8s, 7/1/22 Baa1 2,270,000 2,295,152 5 3/8s, 7/1/20 Baa1 2,215,000 2,257,196 22 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value New York cont. NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA $2,000,000 $2,107,120 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 900,000 858,258 Sales Tax Asset Receivable Corp. Rev. Bonds, Ser. A, AMBAC, 5s, 10/15/29 AAA 2,000,000 2,008,560 Syracuse, Indl. Dev. Agcy. School Fac. Rev. Bonds (Syracuse City School Dist.), Ser. A, AGM, 5s, 5/1/25 AA+ 1,000,000 1,034,300 North Carolina (0.9%) NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 500,000 482,885 NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, 5 1/2s, 1/1/26 A 1,500,000 1,513,320 U. of NC Syst. Pool Rev. Bonds, Ser. C, 5 3/8s, 10/1/29 A2 1,500,000 1,501,425 Ohio (6.0%) Allen Cnty., Hosp. Fac. VRDN (Catholic Hlth. Care), Ser. B, 0.27s, 10/1/31 VMIG1 200,000 200,000 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 7/8s, 6/1/30 Baa3 5,890,000 4,196,213 5 3/4s, 6/1/34 Baa3 500,000 337,180 5 3/8s, 6/1/24 Baa3 4,195,000 3,258,676 5 1/8s, 6/1/24 Baa3 1,735,000 1,312,892 Erie Cnty., Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/2s, 8/15/22 A 3,150,000 3,068,666 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 AA+ 2,000,000 1,982,740 Morley Library Dist. G.O. Bonds (Lake Cnty. Dist. Library), AMBAC, 5 1/4s, 12/1/19 Aa3 1,535,000 1,571,947 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, 5s, 11/1/28 Aaa 800,000 851,960 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds, Ser. 85-A, FGIC, FHA Insd., zero %, 1/15/15 (Escrowed to maturity) AAA/P 20,000 15,540 OH State Air Quality Dev. Auth. Rev. Bonds (First Energy), Ser. A, 5.7s, 2/1/14 Baa1 2,800,000 3,003,336 (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 750,000 762,525 U. of Akron Rev. Bonds, Ser. B, AGM, 5 1/4s, 1/1/26 AA+ 3,375,000 3,447,360 Oklahoma (0.3%) Tulsa, Arpt. Impt. Trust Rev. Bonds, Ser. A, 5 3/8s, 6/1/24 A3 1,300,000 1,305,121 Oregon (0.2%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A2 750,000 754,920 23 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value Pennsylvania (7.1%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (U. of Pittsburgh Med.), 5 5/8s, 8/15/39 Aa3 $3,000,000 $2,894,730 Berks Cnty., Muni. Auth. Rev. Bonds (Reading Hosp. & Med. Ctr.), Ser. A-3, 5 1/2s, 11/1/31 AA 3,000,000 3,003,840 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 6s, 6/1/29 A2 2,500,000 2,475,100 Erie Cnty., Indl. Dev. Poll. Control Rev. Bonds (Intl. Paper), Ser. A, 5.3s, 4/1/12 BBB 500,000 515,965 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 895,410 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5 3/8s, 7/1/23 BBB+ 3,000,000 2,862,600 Monroe Cnty., Hosp. Auth. Rev. Bonds (Pocono Med. Ctr.), 5s, 1/1/27 A 950,000 825,113 Montgomery Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-1, 5 1/4s, 11/15/16 BBB+ 1,100,000 1,144,934 PA Econ. Dev. Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Co.), 6.2s, 4/1/39 A2 1,900,000 1,948,678 PA Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 110B, 4 3/4s, 10/1/39 AA+ 1,500,000 1,353,795 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 500,000 460,050 (Saint Josephs U.), Ser. A, 5s, 11/1/40 A 3,000,000 2,691,990 PA State Higher Edl. Fac. Auth. Student Hsg. Rev. Bonds (East Stroudsburg U.), 5s, 7/1/31 Baa3 2,760,000 2,328,529 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5 1/4s, 8/1/40 BBB+ 1,400,000 1,239,798 Pittsburgh & Allegheny Cnty., Passports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA+ 1,225,000 1,153,252 Wilkes-Barre, Fin. Auth. Rev. Bonds (U. of Scranton), 5s, 11/1/40 A 3,000,000 2,717,370 Puerto Rico (3.8%) Cmnwlth. of PR, G.O. Bonds, Ser. C-7, NATL, 6s, 7/1/27 A3 1,500,000 1,519,574 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/38 Baa1 2,890,000 2,699,000 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. XX, 5 1/4s, 7/1/40 A3 2,250,000 1,979,437 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. N, 5 1/2s, 7/1/21 A3 1,000,000 1,009,420 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 A3 865,000 891,365 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, 6s, 8/1/42 A1 7,000,000 6,980,330 South Carolina (0.4%) Florence Cnty., Hosp. Rev. Bonds (McLeod Regl. Med. Ctr.), Ser. A, 5s, 11/1/37 A+ 2,000,000 1,728,680 24 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value South Dakota (0.3%) SD Hsg. Dev. Auth. Rev. Bonds (Home Ownership Mtge.), Ser. J, 4.6s, 5/1/19 AAA $1,250,000 $1,265,862 Tennessee (0.4%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,850,000 1,681,891 Texas (7.4%) Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 2,500,000 2,409,124 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 2,500,000 2,749,175 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (Texas Med. Ctr.), Ser. B-1, 0.27s, 9/1/31 VMIG1 1,955,000 1,955,000 Hays Cnty., G.O. Bonds, AGM, 5s, 8/15/24 Aa2 1,190,000 1,233,993 Houston, Arpt. Syst. Rev. Bonds, AGM, 5s, 7/1/21 AA+ 5,280,000 5,353,022 La Joya, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 Aaa 2,500,000 2,539,950 Laredo, I S D Pub. Fac. Corp. Rev. Bonds, Ser. C, AMBAC, 5s, 8/1/29 A 1,000,000 972,950 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 BBB 1,750,000 1,568,770 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 Aaa 2,000,000 2,079,080 Matagorda Cnty., Poll. Control Rev. Bonds (Cent Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa2 600,000 602,682 North TX Thruway Auth. Rev. Bonds Ser. A, NATL, 5 1/8s, 1/1/28 A2 1,500,000 1,425,840 (First Tier), Ser. A, 6 1/4s, 1/1/24 A2 3,500,000 3,804,219 Pharr, San Juan  Alamo, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/1/30 Aaa 2,000,000 2,036,600 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A2 1,000,000 940,360 Utah (1.4%) Intermountain Pwr. Agcy. Rev. Bonds, Ser. A, NATL, U.S. Govt. Coll., 6.15s, 7/1/14 (Escrowed to maturity) A+ 5,435,000 5,788,221 Virginia (0.4%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A3 1,575,000 1,619,888 Washington (3.2%) WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 1/8s, 10/1/24 Baa1 2,500,000 2,317,575 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,000,000 1,026,720 Ser. B, NATL, 5s, 2/15/27 Baa1 2,415,000 2,021,452 WA State Pub. Pwr. Supply Syst. Rev. Bonds (Nuclear No. 3), Ser. B, NATL, 7 1/8s, 7/1/16 Aaa 6,000,000 7,426,980 25 MUNICIPAL BONDS AND NOTES (99.0%)* cont. Rating** Principal amount Value West Virginia (1.3%) Econ. Dev. Auth. Lease Rev. Bonds (Correctional Juvenile Safety), Ser. A, NATL, 5s, 6/1/29 Aa2 $5,000,000 $4,911,350 WV Econ. Dev. Auth. Solid Waste Disp. Fac. Rev. Bonds (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa2 500,000 451,075 Wisconsin (0.9%) WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,000,000 2,187,280 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,250,000 1,289,550 Wyoming (0.5%) Sweetwater Cnty., Poll. Control Rev. Bonds (Idaho Power Co.), 5 1/4s, 7/15/26 A2 1,800,000 1,820,754 TOTAL INVESTMENTS Total investments (cost $396,348,898) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from August 1, 2010 through January 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $401,953,583. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. The rates shown on FRB, Mandatory Put Bonds and VRDN are the current interest rates at the close of the reportingperiod. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 19.1% Local government 16.1 Utilities 15.0 Education 13.8 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 17.8% AGM 12.5 26 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $ $398,014,896 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 1/31/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $396,348,898) $398,014,896 Cash 45,756 Interest and other receivables 4,704,309 Receivable for shares of the fund sold 873,831 Receivable for investments sold 70,712 Total assets LIABILITIES Distributions payable to shareholders 422,389 Payable for shares of the fund repurchased 913,851 Payable for compensation of Manager (Note 2) 153,778 Payable for investor servicing fees (Note 2) 18,203 Payable for custodian fees (Note 2) 3,120 Payable for Trustee compensation and expenses (Note 2) 97,717 Payable for administrative services (Note 2) 795 Payable for distribution fees (Note 2) 100,434 Other accrued expenses 45,634 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $407,803,280 Distributions in excess of net investment income (Note 1) (379,870) Accumulated net realized loss on investments (Note 1) (7,135,825) Net unrealized appreciation of investments 1,665,998 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($357,307,591 divided by 25,422,181 shares) $14.05 Offering price per class A share (100/96.00 of $14.05)* $14.64 Net asset value and offering price per class B share ($5,415,877 divided by 384,961 shares)** $14.07 Net asset value and offering price per class C share ($26,834,463 divided by 1,905,098 shares)** $14.09 Net asset value and redemption price per class M share ($1,136,296 divided by 80,646 shares) $14.09 Offering price per class M share (100/96.75 of $14.09)*** $14.56 Net asset value, offering price and redemption price per class Y share ($11,259,356 divided by 800,814 shares) $14.06 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Six months ended 1/31/11 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $999,293 Investor servicing fees (Note 2) 114,728 Custodian fees (Note 2) 4,487 Trustee compensation and expenses (Note 2) 24,348 Administrative services (Note 2) 6,665 Distribution fees  Class A (Note 2) 466,396 Distribution fees  Class B (Note 2) 30,642 Distribution fees  Class C (Note 2) 155,864 Distribution fees  Class M (Note 2) 3,180 Other 70,319 Total expenses Expense reduction (Note 2) (1,434) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,472,127) Net unrealized depreciation of investments during the period (25,019,767) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 29 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11* Year ended 7/31/10 Operations: Net investment income $9,379,726 $16,479,136 Net realized loss on investments (2,472,127) (1,076,757) Net unrealized appreciation (depreciation) of investments (25,019,767) 17,830,366 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From tax-exempt net investment income Class A (8,357,853) (14,724,360) Class B (128,103) (415,350) Class C (532,045) (887,345) Class M (24,973) (50,813) Class Y (270,196) (277,251) Redemption fees (Note 1) 391 795 Increase from capital share transactions (Note 4) 856,691 53,348,956 Total increase (decrease) in net assets NET ASSETS Beginning of period 428,521,839 358,294,462 End of period (including distributions in excess of net investment income of $379,870 and $446,426, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 30 This page left blank intentionally. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income on investments distributions fees end of period value (%) a (in thousands) (%) c netassets (%) (%) Class A January 31, 2011 ** .31 (.87) (.31)   d (3.83) * .39* 2.12* 18.07* July 31, 2010 .63 .64 (.62)   d .79 b 4.24 b 13.33 July 31, 2009 .58 (.05) (.59)   d .85 b 4.07 b 21.73 July 31, 2008 .56 (.23) (.57) (.02)  .85 b 3.85 b 39.26 July 31, 2007 .56 (.06) (.57) (.04)  .85 b 3.78 b 18.88 July 31, 2006 .57 (.30) (.56) (.08)  d .85 b 3.81 b 6.97 Class B January 31, 2011 ** .27 (.87) (.27)   d (4.13) * .70* 1.77* 18.07* July 31, 2010 .54 .64 (.53)   d 1.41 b 3.61 b 13.33 July 31, 2009 .49 (.05) (.50)   d 1.48 b 3.43 b 21.73 July 31, 2008 .47 (.23) (.48) (.02)  1.49 b 3.21 b 39.26 July 31, 2007 .47 (.07) (.47) (.04)  1.49 b 3.13 b 18.88 July 31, 2006 .47 (.29) (.47) (.08)  d 1.50 b 3.15 b 6.97 Class C January 31, 2011 ** .26 (.87) (.26)   d (4.16) * .78* 1.73* 18.07* July 31, 2010 .51 .66 (.51)   d 1.56 b 3.47 b 13.33 July 31, 2009 .47 (.05) (.48)   d 1.63 b 3.29 b 21.73 July 31, 2008 .45 (.22) (.46) (.02)  1.64 b 3.06 b 39.26 July 31, 2007 .44 (.07) (.45) (.04)  1.64 b 2.99 b 18.88 July 31, 2006 .45 (.29) (.44) (.08)  d 1.65 b 3.01 b 6.97 Class M January 31, 2011 ** .30 (.88) (.29)   d (3.92) * .52* 1.98* 18.07* July 31, 2010 .59 .64 (.58)   d 1.06 b 3.96 b 13.33 July 31, 2009 .54 (.05) (.55)   d 1.13 b 3.79 b 21.73 July 31, 2008 .52 (.23) (.53) (.02)  1.14 b 3.56 b 39.26 July 31, 2007 .52 (.06) (.53) (.04)  1.14 b 3.49 b 18.88 July 31, 2006 .53 (.30) (.52) (.08)  d 1.15 b 3.51 b 6.97 Class Y January 31, 2011 ** .33 (.87) (.33)   d (3.68) * .27* 2.23* 18.07* July 31, 2010 .66 .65 (.65)   d .56 b 4.47 b 13.33 July 31, 2009 .61 (.06) (.62)   d .63 b 4.33 b 21.73 July 31, 2008 .34 (.36) (.35)   (.09) * 10 .37* b .28* b 39.26 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period January 2, 2008 (commencement of operations) to July 31, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets July 31, 2010 0.02% July 31, 2009 0.01 July 31, 2008 0.01 July 31, 2007 <0.01 July 31, 2006 <0.01 c Includes amounts paid through expense offset arrangements (Note 2). d Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 1/31/11 (Unaudited) Note 1: Significant accounting policies Putnam AMT-Free Municipal Fund (the fund) is a series of Putnam Tax Free Income Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund pursues its objective of seeking high current income exempt from federal income tax by investing in tax exempt bonds that are investment-grade in quality, and have intermediate-to-long-term maturities. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from August 1, 2010 through January 31, 2011. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 35 B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2010, the fund had a capital loss carryover of $3,471,797 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $106,659 July 31, 2017 3,365,138 July 31, 2018 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending July 31, 2011 $590,734 of losses recognized during the period November 1, 2009 to July 31, 2010. The aggregate identified cost on a tax basis is $396,348,898, resulting in gross unrealized appreciation and depreciation of $13,034,507 and $11,368,509, respectively, or net unrealized appreciation of $1,665,998. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. G) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 36 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Investment Management, LLC, (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through November 30, 2010, to limit the management fee for the fund to an annual rate of 0.452% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,434 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $271, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and 37 Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $34,216 and $186 from the sale of class A and class M shares, respectively, and received $5,097 and $1,586 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,041 on class A redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $78,838,597 and $76,233,442, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 4,869,751 $72,710,914 7,024,844 $103,570,857 Shares issued in connection with reinvestment of distributions 410,803 6,049,604 644,706 9,502,718 5,280,554 78,760,518 7,669,550 113,073,575 Shares repurchased (5,216,494) (75,678,386) (4,592,374) (67,551,929) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 11,338 $168,864 98,998 $1,460,140 Shares issued in connection with reinvestment of distributions 5,958 88,077 17,079 251,849 17,296 256,941 116,077 1,711,989 Shares repurchased (220,016) (3,243,613) (596,287) (8,769,716) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 316,871 $4,742,035 1,006,869 $14,844,139 Shares issued in connection with reinvestment of distributions 25,669 379,203 42,107 622,327 342,540 5,121,238 1,048,976 15,466,466 Shares repurchased (507,929) (7,415,903) (293,328) (4,337,860) Net increase (decrease) 38 Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 6,117 $93,073 22,692 $333,708 Shares issued in connection with reinvestment of distributions 1,261 18,669 2,312 34,191 7,378 111,742 25,004 367,899 Shares repurchased (17,246) (256,445) (20,869) (306,848) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 585,677 $8,768,061 484,802 $7,149,086 Shares issued in connection with reinvestment of distributions 6,844 100,809 8,012 118,295 592,521 8,868,870 492,814 7,267,381 Shares repurchased (393,225) (5,668,271) (243,927) (3,572,001) Net increase Note 5: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 6: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager George Putnam, III Francis J. McNamara, III Putnam Investment Robert L. Reynolds Vice President and Management, LLC W. Thomas Stephens Chief Legal Officer One Post Office Square Boston, MA 02109 Officers James P. Pappas Robert L. Reynolds Vice President Investment Sub-Manager President Putnam Investments Limited Judith Cohen 5759 St Jamess Street Jonathan S. Horwitz Vice President, Clerk and London, England SW1A 1LD Executive Vice President, Assistant Treasurer Principal Executive Marketing Services Officer, Treasurer and Michael Higgins Putnam Retail Management Compliance Liaison Vice President, Senior Associate One Post Office Square Treasurer and Assistant Clerk Boston, MA 02109 Steven D. Krichmar Vice President and Nancy E. Florek Custodian Principal Financial Officer Vice President, Assistant Clerk, State Street Bank Assistant Treasurer and and Trust Company Janet C. Smith Proxy Manager Vice President, Assistant Legal Counsel Treasurer and Principal Susan G. Malloy Ropes & Gray LLP Accounting Officer Vice President and Assistant Treasurer Trustees Beth S. Mazor John A. Hill, Chairman Vice President Jameson A. Baxter, Vice Chairman Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta Mark C. Trenchard Paul L. Joskow Vice President and Kenneth R. Leibler BSA Compliance Officer Robert E. Patterson This report is for the information of shareholders of Putnam AMT-Free Municipal Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Free Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-04345) Exact name of registrant as specified in charter: Putnam Tax Free Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: August 1, 2010  January 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax-Free High Yield Fund Semiannual report 1 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and most economies around the world have continued to strengthen in early 2011, building on last years solid growth. The U.S. stock market added gains, delivering one of the best January returns in several years. Investors are encouraged by positive economic data, healthy corporate earnings, extended tax cuts, and historically low interest rates. Bond markets remain mixed, however, as U.S. Treasury yields have risen from their historic lows and investors have sought returns in riskier asset classes. Putnams investment team maintains a positive outlook for U.S. equities in 2011, encouraged by steadily improving conditions in both the economy and in corporate America. The global outlook is less certain, with ongoing European debt issues, signs of inflation in emerging markets, and recent political uprisings in Egypt and other countries. While these global developments may well lead to future market volatility, we also believe that an active, research-focused manager like Putnam can uncover opportunities for shareholders in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current income exempt from federal income tax Two of the most significant challenges of fixed-income investing are low interest rates and taxes on income. Putnam Tax-Free High Yield Fund can help investors reduce the impact of both by investing in higher-yielding municipal bonds, which offer the potential for a greater stream of income along with tax advantages. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities. The income from a municipal bond is generally exempt from federal income tax, and from state taxes for residents of the state in which the bond is issued. Municipal bonds are backed by either the issuing city or town or by revenues collected from usage fees, and, as a result, have varying degrees of credit risk (the risk that the issuer will not be able to repay the bond). Many high-yield municipal bonds are not rated by independent rating agencies such as Standard & Poors and Moodys. This is mainly because many issuers decide not to pursue a rating that might be below investment grade. As a result, investment managers must do additional research to determine whether these bonds are prudent investments. Once the fund has invested in a bond, the funds managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federal tax-exempt funds may be subject to state and local taxes. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bonds yield with the tax-equivalent yield  the before-tax yield that must be offered by a taxable bond in order to equal the municipal bonds yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bonds yield divided by one minus the tax rate. For example, if a municipal bonds yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Performance for class A shares before their inception (9/20/93) is derived from the historical performance of class B shares.  Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager Paul Drury How did the fund perform during the period of high volatility that punctuated bond markets in late 2010? For the six months ended January 31, 2011, Putnam Tax-Free High Yield Funds class A shares declined 3.28% at net asset value, lagging the 2.84% retreat of the Barclays Capital Municipal Bond Index. The fund outperformed the average return of its peers in the Lipper High Yield Municipal Debt Funds category, which fell 4.10% during the sameperiod. During the past six months, municipal bond investors experienced two starkly different environments. After a period of relative calm during the first half of the funds semiannual period, the market experienced a dramatic increase in volatility beginning in November, as several factors weighed on the market and investor sentiment. In early November, the Federal Reserve launched a second round of quantitative easing measures, designed in part to keep yields low and encourage investor risk-taking by agreeing to purchase as much as $600billion in Treasury bonds over the next few months. Around this time, data also began to suggest that the U.S. economic recovery was gathering strength. Treasury market yields jumped higher, which in turn put pressure on interest rates in the municipal bond market. Meanwhile, the medias coverage of state budget challenges took a more dire tone, with predictions of widespread defaults becoming increasingly common. Sentiment turned sharply negative, and investors pulled money out of municipal bond holdings at a rapid pace. That said, we believe the current price volatility in the municipal bond market does not reflect deteriorating fundamentals This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 1/31/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 among issuers. As the economy continues to gain steam, states tax revenues will continue to grow, improving their fiscal conditions. At the end of 2010, there was concern that tax rates would head higher this year. How did that uncertainty affect the market? The Bush-era tax cuts were slated to expire at the end of 2010, and for some time it was unclear whether the lame duck session of Congress would pass legislation to preserve some or all of those rates. Ultimately, in mid December, Congress passed legislation to extend existing tax rates through 2012. Nonetheless, the uncertainty over future tax rates at the end of last year added to the instability of the municipal bond market, given that the asset classs relative attractiveness depends in part on an individual investors tax rate. Despite the two-year extension of the federal income tax rates, its worth noting that state tax rates could head higher. Illinois, for example, recently raised the state income tax rate to 5% from 3% to help close its budget gap. Several other states are considering ways to increase revenue as well. Absent from the recent tax legislation was an extension of the Build America Bonds program. Can you tell us more about thisprogram? The Build America Bonds  or BABs  program was authorized by the 2009 stimulus bill to allow states and municipalities to issue bonds in the taxable market. The program was extremely popular with states, with more than $100 billion  representing approximately 27% of new municipal bond issuance in Allocations are represented as a percentage of the funds portfolio market value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 2010coming to market through the program last year. The program was set to expire at the end of 2010, and despite some speculation that it might be extended as a part of the tax bill, it was discontinued on December 31. There is currently discussion in Washington, D.C., about a possible reinstatement of the BABs program, but at this stage a reprise still appears unlikely. The expiration of the BABs program triggered some disruption in the supply-and-demand balance in the municipal bond market. To lock in the federal subsidy BABs offered, many states pushed up new issuance into the fourth quarter of 2010  issuance that was originally slated for 2011. Because excess supply can lead to lower prices when demand fails to keep pace, some investors worried that the expiration of BABs would translate into significantly higher tax-free issuance in 2011, undermining price stability. We believed the first few months of 2011 would actually bring lighter issuance, given the rush to issue debt at the end of 2010 and the weaker investor demand during the beginning of 2011. This appears to be the case so far. January was the leanest month for new municipal bond issuance in a decade, and we believe the next few months could also be light by historical standards. This is potentially good news for investors, as less supply usually offers support for bond prices. Credit qualities are shown as a percentage of portfolio market value as of 1/31/11. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 How did you position the portfolio and seek performance for shareholders during the past six months? Adhering to a strategy we have held for some time, we continued to position the portfolio to benefit from improving fundamentals in the municipal bond market. We believed that lower-rated bonds generally appeared undervalued, and we held an overweight position in Baa- and Ba-rated securities relative to the funds benchmark and peer group. For the first half of the six-month period, this contributed to performance, as strengthening economic data helped lower-rated, more economically sensitive bonds to post solidgains. From a sector perspective, our positions in power companies, hospitals, and long-term-care facilities contributed to our performance relative to other high-yield municipal bond funds. Our decision to reduce the funds exposure to tobacco bonds, a sector that lagged the market over the reporting period, was also beneficial. Nonetheless, the slight overweight we did have to the sector detracted from total returns. Lastly, we maintained a slightly lower sensitivity to interest-rate changes, and this helped relative returns as rates climbed higher during the past three months. What is your outlook for the municipal bond market? We believe that while the financial challenges faced by many states remain significant, the likelihood of a default at the state level is quite remote. Generally, debt service is one of the top priorities of payment for a state. For example, debt service payments in California are second only to education. Debt service for states is also normally a small part of the budget. While some states will continue to wrestle with large pension deficits, we believe that the fiscal condition of most state governments gradually will continue to improve along with the broader U.S. economy. Still, various factors will continue to affect the municipal bond markets supply-and-demand balance. Although we expect overall supply to contract in 2011, the end of the BABs program should result in additional This chart illustrates the funds composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. The effective maturity dates of bonds with call features may change as a result of market conditions. 8 high-grade municipal bond issuance and could put pressure on yield levels. And despite the extension of the Bush-era tax cuts, state budget shortfalls and pension liabilities could increase pressure to raise state income taxes. Additionally, government policymakers are showing increased interest in states financial conditions, which could spur more media attention and add volatility to the municipal bond market. With this backdrop, we anticipate maintaining a slightly larger cash position than usual. We dont consider this a defensive move; rather, our goal is to be able to opportunistically buy into attractive investment opportunities as they present themselves. We anticipate that price volatility in the municipal bond market could continue over the short term, but for investors with longer time horizons, we remain confident that our actively managed approach remains a prudent way to generate attractive total returns in the tax-free bond market. Thank you, Paul, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul Drury is a Tax Exempt Specialist at Putnam. He has a B.A. from Suffolk University. A CFA charterholder, Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your funds portfolio managers are Susan McCormack and Thalia Meehan. IN THE NEWS The U.S. economic recovery is progressing, although the unemployment rate remains persistently high. Increases in exports, consumer spending, and existing home sales drove the fourth-quarter GDP growth of 2.8%, the Commerce Department reported. At its December meeting, the Federal Open Market Committee noted that the recent economic growth has been insufficient to bring about a significant improvement in labor market conditions. In January, the U.S. unemployment rate did inch down to 9.0% from 9.4%. Consumer spending remains constrained by high unemployment, while businesses may be investing more in equipment and less on new hires. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/11 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 5.94% 5.77% 5.51% 5.51% 5.10% 5.10% 5.70% 5.57% 5.62% 10 years 42.78 37.14 34.53 34.53 32.23 32.23 38.75 34.30 38.34 Annual average 3.63 3.21 3.01 3.01 2.83 2.83 3.33 2.99 3.30 5 years 11.77 7.43 8.46 6.75 7.62 7.62 10.27 6.72 11.55 Annual average 2.25 1.44 1.64 1.31 1.48 1.48 1.97 1.31 2.21 3 years 4.33 0.21 2.42 0.21 2.09 2.09 3.51 0.13 5.29 Annual average 1.42 0.07 0.80 0.07 0.69 0.69 1.16 0.04 1.73 1 year 2.31 1.84 1.66 3.19 1.53 0.56 2.01 1.23 2.53 6 months 3.28 7.11 3.54 8.24 3.65 4.59 3.40 6.58 3.12 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and, for class C shares, the higher operating expenses for such shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not assume conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 1/31/11 Barclays Capital Municipal Lipper High Yield Municipal Debt Bond Index Funds category average* Annual average (life of fund) 6.92% 5.96% 10 years 57.59 40.17 Annual average 4.65 3.41 5 years 20.94 3.92 Annual average 3.88 0.68 3 years 10.52 1.03 Annual average 3.39 0.40 1 year 1.10 0.85 6 months 2.84 4.10 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/11, there were 126, 119, 100, 77, 62, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/11 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.316717 $0.280653 $0.271723 $0.301045 $0.331109 Capital gains 2      Total Share value NAV POP NAV NAV NAV POP NAV 7/31/10 $11.77 $12.26 $11.79 $11.79 $11.77 $12.17 $11.79 1/31/11 11.08 11.54 11.10 11.10 11.08 11.45 11.10 Current yield (end of period) NAV POP NAV NAV NAV POP NAV Current dividend rate 3 5.83% 5.60% 5.21% 5.06% 5.56% 5.38% 6.06% Taxable equivalent 4 8.97 8.62 8.02 7.78 8.55 8.28 9.32 Current 30-day SEC yield N/A 5.40 5.00 4.85 N/A 5.18 5.89 Taxable equivalent 4 N/A 8.31 7.69 7.46 N/A 7.97 9.06 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 4 Assumes maximum 35.00% federal and state combined tax rate for 2011. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, the fund had expense limitations, without which returns would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (2/1/99) (12/29/94) (1/2/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV Annual average (life of fund) 6.02% 5.85% 5.58% 5.58% 5.18% 5.18% 5.78% 5.64% 5.70% 10 years 46.57 40.70 38.02 38.02 35.58 35.58 42.41 37.74 41.84 Annual average 3.90 3.47 3.27 3.27 3.09 3.09 3.60 3.25 3.56 5 years 13.81 9.35 10.42 8.67 9.56 9.56 12.25 8.61 13.47 Annual average 2.62 1.80 2.00 1.68 1.84 1.84 2.34 1.67 2.56 3 years 7.29 3.02 5.30 2.59 4.92 4.92 6.42 2.91 8.19 Annual average 2.37 1.00 1.74 0.86 1.61 1.61 2.10 0.96 2.66 1 year 5.12 0.94 4.46 0.52 4.41 3.41 4.84 1.43 5.41 6 months 0.90 4.86 1.09 5.92 1.20 2.16 0.99 4.23 0.75 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/10* 0.82% 1.43% 1.58% 1.08% 0.58% Annualized expense ratio for the six-month period ended 1/31/11 0.80% 1.42% 1.57% 1.07% 0.57% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a new management contract effective 1/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2010, to January 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $3.97 $7.03 $7.77 $5.30 $2.83 Ending value (after expenses) $967.20 $964.60 $963.50 $966.00 $968.80 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2011, use the following calculation method. To find the value of your investment on August 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000* $4.08 $7.22 $7.98 $5.45 $2.91 Ending value (after expenses) $1,021.17 $1,018.05 $1,017.29 $1,019.81 $1,022.33 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2011, Putnam employees had approximately $352,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 1/31/11 (Unaudited) Key to holdings abbreviations AGM Assured Guaranty Municipal Corporation FRN Floating Rate Notes AGO Assured Guaranty, Ltd. G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation GNMA Coll. Government National Mortgage COP Certificates of Participation Association Collateralized FNMA Coll. Federal National Mortgage NATL National Public Finance Guarantee Corp. Association Collateralized Radian Insd. Radian Group Insured FRB Floating Rate Bonds VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (97.3%)* Rating** Principal amount Value Alabama (1.6%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 $6,000,000 $5,848,200 Mobile, Special Care Fac. Fin. Auth. VRDN (Infirmary Hlth. Syst.), Ser. A, 0.27s, 2/1/40 VMIG1 2,400,000 2,400,000 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A 6 1/4s, 11/1/33 BBB 3,000,000 3,062,370 5.8s, 5/1/34 BBB 1,750,000 1,708,385 Sylacauga, Hlth. Care Auth. Rev. Bonds (Coosa Valley Med. Ctr.), Ser. A 6s, 8/1/35 B/P 750,000 589,943 6s, 8/1/25 B/P 1,700,000 1,447,567 Arizona (3.5%) Calhoun Cnty., Sales & Use Tax Rev. Bonds (Georgia-Pacific Corp.), 6 3/8s, 11/1/26 Ba3 2,000,000 1,985,060 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A 7 5/8s, 12/1/29 B+/P 7,300,000 6,820,317 7 1/4s, 12/1/19 B+/P 500,000 490,070 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), 7 3/4s, 12/1/30 BBB+/P 2,930,000 3,013,974 (Sierra Vista Cmnty. Hosp.), 6.45s, 12/1/17 BBB+/P 1,710,000 1,760,257 (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB+/P 855,000 869,065 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.  Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 4,000,000 3,473,760 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth.), 5s, 12/1/42 BBB 1,000,000 779,480 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 4,800,000 5,246,640 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Career Success Schools), 7 1/8s, 1/1/45 BBB 500,000 477,010 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr.), Ser. A, 6 3/8s, 9/1/29 Baa3 2,500,000 2,529,550 (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa3 1,000,000 978,740 17 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Arizona cont. (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB $1,395,000 $1,095,270 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 2,450,000 2,037,494 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 A 1,430,000 1,205,991 Arkansas (0.3%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BBB/P 2,000,000 1,919,660 Little River Cnty., Rev. Bonds (Georgia-Pacific Corp.), 5.6s, 10/1/26 Ba3 1,290,000 1,182,775 California (9.3%) CA Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A2 5,000,000 5,006,200 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/46 Baa2 7,000,000 5,392,800 5 1/4s, 2/1/37 Baa2 3,205,000 2,566,724 CA Poll. Control Fin. Auth. Solid Waste Disp. Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 BBB 5,500,000 5,478,055 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 5/8s, 11/1/34 A2 3,750,000 3,917,588 Ser. A-1, 6s, 3/1/35 A2 2,000,000 1,955,080 CA Statewide Cmnty. Dev. Auth. 144A Rev. Bonds (Front Porch Cmntys. & Svcs.), Ser. A, 5 1/8s, 4/1/37 BBB 3,300,000 2,588,751 CA Statewide Cmnty. Dev. Auth. Special Tax Rev. Bonds (Citrus Garden Apt. Project  D1), 5 1/4s, 7/1/22 BBB 1,000,000 940,430 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (American Baptist Homes West), 6 1/4s, 10/1/39 BBB 2,500,000 2,312,500 (Irvine LLC-UCI East Campus), 6s, 5/15/40 Baa2 6,000,000 5,706,360 (Sr. Living-Presbyterian Homes), Ser. A, 4 7/8s, 11/15/36 BBB 1,000,000 790,640 (Thomas Jefferson School of Law), Ser. A, 7 1/4s, 10/1/38 BB+ 2,025,000 1,966,012 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02 5.05s, 9/2/35 BBB/P 1,790,000 1,411,129 5s, 9/2/30 BBB/P 1,695,000 1,376,815 Chula Vista, Cmnty. Fac. Dist. Special Tax Rev. Bonds (No. 07-1 Otay Ranch Village Eleven), 5.8s, 9/1/28 BB+/P 1,890,000 1,750,594 (No. 07-I Otay Ranch Village Eleven), 5.1s, 9/1/26 BB+/P 355,000 315,027 Foothill/Eastern Corridor Agcy. Rev. Bonds (Toll Road), 5.85s, 1/15/23 Baa3 1,500,000 1,405,575 (CA Toll Roads), 5 3/4s, 1/15/40 Baa3 3,200,000 2,605,664 zero %, 1/15/38 Baa3 9,000,000 969,840 zero %, 1/15/37 Baa3 5,000,000 586,650 zero %, 1/15/30 Baa3 6,000,000 1,320,480 18 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value California cont. Irvine, Impt. Board Act of 1915 Special Assmt. (Dist. No. 03-19) 5s, 9/2/29 B/P $1,775,000 $1,345,503 5s, 9/2/25 B/P 1,350,000 1,090,787 Irvine, Impt. Board Act of 1915 Ltd. Oblig. Special Assmt. Bonds (No. 03-19 Group 4), 5s, 9/2/29 BB-/P 700,000 584,990 M-S-R Energy Auth. Rev. Bonds Ser. A, 6 1/2s, 11/1/39 A 1,250,000 1,254,700 Ser. B, 6 1/2s, 11/1/39 A 2,000,000 2,007,520 North Natomas, Cmnty. Fac. Special Tax Bonds (Dist. No. 4), Ser. D, 5s, 9/1/33 BBB/P 345,000 281,348 Ser. D, 5s, 9/1/26 BBB/P 1,090,000 947,188 Oakley, Pub. Fin. Auth. Rev. Bonds, 5 7/8s, 9/2/24 BBB/P 1,345,000 1,232,397 Orange Cnty., Cmnty. Fac. Dist. Special Tax Rev. Bonds (Ladera Ranch No. 02-1), Ser. A, 5.55s, 8/15/33 BBB/P 2,875,000 2,588,593 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.) Ser. 01-03, 6s, 9/1/28 BBB/P 700,000 674,086 Ser. 97-01, 5.1s, 9/1/35 BB+/P 2,895,000 2,349,264 Ser. 97-01, 5s, 9/1/29 BB+/P 1,355,000 1,115,937 San Bernardino, Cmnty. College Dist. G.O. Bonds (Election of 2008), Ser. B, zero %, 8/1/44 Aa2 15,000,000 1,477,800 San Diego, Unified School Dist. G.O. Bonds Ser. C, zero %, 7/1/47 Aa1 10,000,000 867,000 Ser. C, zero %, 7/1/46 Aa1 10,000,000 930,400 (Election of 2008), Ser. C, zero %, 7/1/40 Aa1 5,000,000 701,600 San Francisco, City & Cnty. Redev. Agcy. Cmnty. Fac. Dist. Special Tax (No. 6 Mission Bay South), Ser. A, 5.15s, 8/1/35 BB/P 1,000,000 784,710 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South Redev.), Ser. D, 6 1/2s, 8/1/31 BBB 500,000 488,395 San Joaquin Hills, Trans. Corridor Agcy. Toll Rd. Rev. Bonds, Ser. A, 5 1/2s, 1/15/28 Ba2 1,500,000 1,196,460 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 1), Ser. B, 6 3/8s, 9/1/30 BBB/P 5,950,000 5,887,347 Selma, Unified School Dist. G.O. Bonds (Election of 2006), Ser. C, AGO, zero %, 8/1/37 AAA 2,400,000 378,912 Southern CA Pub. Pwr. Auth. Rev. Bonds (Natural Gas), Ser. A, 5 1/4s, 11/1/21 Baa1 1,500,000 1,478,100 Sunnyvale, Special Tax Rev. Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P 3,780,000 3,784,801 Thousand Oaks, Cmnty. Fac. Dist. Special Tax Rev. Bonds (Marketplace 94-1), zero %, 9/1/14 B+/P 3,700,000 2,803,638 19 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Colorado (2.1%) CO Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB/P $1,550,000 $1,421,955 (Christian Living Cmntys.), Ser. A, 9s, 1/1/34 BB/P 750,000 792,525 (Evangelical Lutheran), 5.9s, 10/1/27 A3 5,000,000 5,008,150 (Evangelical Lutheran), Ser. A, 6 1/8s, 6/1/38 A3 4,810,000 4,813,078 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 BBB/F 800,000 731,712 (Valley View Assn.), 5 1/4s, 5/15/42 BBB 3,025,000 2,470,124 (Valley View Assn.), 5 1/8s, 5/15/37 BBB 1,000,000 825,570 CO Pub. Hwy. Auth. Rev. Bonds (E-470), zero %, 9/1/41 Baa2 1,000,000 93,010 CO Springs, Hosp. Rev. Bonds, 6 3/8s, 12/15/30 A3 755,000 732,214 Denver, City & Cnty. Special Fac. Arpt. Rev. Bonds (United Airlines), Ser. A, 5 1/4s, 10/1/32 B 675,000 551,961 E-470 Pub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero %, 9/1/34 Baa1 12,000,000 1,962,000 Connecticut (0.5%) CT State Dev. Auth. 1st. Mtg. Gross Rev. Hlth. Care Rev. Bonds (Elim Street Park Baptist, Inc.), 5.85s, 12/1/33 BBB+ 1,735,000 1,574,860 Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. A, 7 3/4s, 1/1/43 BB/P 2,800,000 2,849,252 Delaware (0.8%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 1,700,000 1,585,862 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 6,200,000 5,505,848 District of Columbia (0.9%) DC Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, zero %, 6/15/46 BB/F 94,730,000 2,642,967 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (2nd Sr. Lien), Ser. B zero %, 10/1/40 Baa1 995,000 117,291 zero %, 10/1/39 Baa1 10,000,000 1,266,900 zero %, 10/1/38 Baa1 20,000,000 2,730,400 zero %, 10/1/37 Baa1 8,000,000 1,173,680 Florida (5.6%) Aberdeen, Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. 1, 3.518s, 11/1/15 (In default)  D/P 1,175,000 608,509 Cap. Region Cmnty., Dev. Dist. Special Assmt. Bonds, Ser. A, 7s, 5/1/39 BB/P 990,000 903,227 Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 BBB 1,500,000 1,314,255 Fishhawk, Cmnty. Dev. Dist. II Rev. Bonds, Ser. B, 7.04s, 11/1/14 B/P 345,000 335,927 Heritage Harbour Marketplace Cmnty., Dev. Dist. Special Assmt., 5.6s, 5/1/36 B/P 2,395,000 1,787,700 20 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Florida cont. Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (Proton Therapy Inst.), Class A, 6s, 9/1/17 B/P $1,045,000 $1,047,184 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 BBB 5,250,000 4,025,123 Lakeland, Retirement Cmnty. Rev. Bonds (1st Mtge.  Carpenters), 6 3/8s, 1/1/43 BBB/F 1,820,000 1,549,821 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BB 4,925,000 3,766,985 (Shell Pt./Alliance), 5s, 11/15/32 BB 3,210,000 2,488,520 Main St. Cmnty., Dev. Dist. Special Assmt. Bonds, Ser. A, 6.8s, 5/1/38 BB/P 730,000 573,072 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), Ser. A, 6.7s, 11/15/19 Ba1 2,000,000 2,005,380 Miami-Dade Cnty., Aviation Rev. Bonds (Miami Intl. Arpt.), Ser. A-1, 5 3/8s, 10/1/41 A2 1,000,000 942,060 Middle Village Cmnty. Dev. Dist. Special Assmt., Ser. A, 6s, 5/1/35 BB/P 2,000,000 1,759,500 Myrtle Creek, Impt. Dist. Special Assmt. Bonds, Ser. A, 5.2s, 5/1/37 BB/P 2,125,000 1,453,479 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 7,000,000 6,233,850 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B+/P 2,590,000 1,505,282 Reunion West, Cmnty. Dev. Dist. Special Assmt. Bonds, 1 7/8s, 5/1/36 D/P 4,030,000 2,095,600 Sarasota Cnty., Hlth. Fac. Auth. Retirement Fac. Rev. Bonds (Village On The Isle), 5 1/2s, 1/1/27 BBB/F 1,850,000 1,616,623 Six Mile Creek, Cmnty. Dev. Dist. Special Assmt., 5 7/8s, 5/1/38 CCC/P 2,000,000 620,000 South Bay, Cmnty. Dev. Dist. Rev. Bonds, Ser. B-1, 5 1/8s, 11/1/11 (In default)  D/P 2,035,000 671,550 South Village, Cmnty. Dev. Dist. Rev. Bonds, Ser. A, 5.7s, 5/1/35 B/P 2,815,000 1,943,955 Tampa Bay, Cmnty. Dev. Dist. Special Assmt. Bonds (New Port), Ser. A, 5 7/8s, 5/1/38 (In default)  D/P 1,880,000 601,600 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds 6.55s, 5/1/27 B/P 1,300,000 917,215 (Split Pine Cmnty. Dev. Dist.), Ser. A, 5 1/4s, 5/1/39 B/P 4,680,000 2,917,512 5.4s, 5/1/37 BB/P 3,310,000 2,424,939 Town Ctr. at Palm Coast, Cmnty. Dev. Dist. Special Assmt., 6s, 5/1/36 B/P 1,890,000 1,223,510 Verandah, West Cmnty. Dev. Dist. Rev. Bonds (Cap. Impt.), Ser. A, 6 5/8s, 5/1/33 BB/P 885,000 802,571 Verano Ctr. Cmnty. Dev. Dist. Special Assmt. Bonds (Cmnty. Infrastructure), Ser. A, 5 3/8s, 5/1/37 B/P 985,000 574,945 21 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Florida cont. Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Dist. No. 8 Phase II), 6 1/8s, 5/1/39 BB/P $1,000,000 $902,940 Wentworth Estates, Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A, 5 5/8s, 5/1/37 (In default)  D/P 1,940,000 1,071,850 World Commerce Cmnty. Dev. Dist. Special Assmt., Ser. A-1 6 1/2s, 5/1/36 (In default)  D/P 1,950,000 653,250 6 1/4s, 5/1/22 (In default)  D/P 1,665,000 557,775 Georgia (2.9%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 5,000,000 5,134,850 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. B, 9s, 6/1/35 CCC+ 4,000,000 4,292,080 Effingham Cnty., Indl. Dev. Auth. Rev. Bonds (Georgia-Pacific Corp.), 6 1/2s, 6/1/31 Ba3 3,400,000 3,412,852 Fulton Cnty., Res. Care Fac. Rev. Bonds (Canterbury Court), Class A, 6 1/8s, 2/15/34 BB/P 1,800,000 1,511,568 (First Mtge.  Lenbrook), Ser. A, 5 1/8s, 7/1/42 B/P 1,000,000 597,820 (First Mtge. Lenbrook), Ser. A, 5s, 7/1/17 B/P 2,240,000 1,987,149 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 5/8s, 11/15/39 BBB+ 1,200,000 1,197,540 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 A+ 1,255,000 1,251,925 Marietta, Dev. Auth. Rev. Bonds (U. Fac.  Life U., Inc.), 7s, 6/15/39 Ba3 4,150,000 3,772,392 Med. Ctr. Hosp. Auth. Rev. Bonds (Spring Harbor Green Island), 5 1/4s, 7/1/27 B+/P 3,050,000 2,472,391 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 B+/P 1,400,000 1,227,954 Guam (0.2%) Territory of GU, Dept. of Ed. COP (John F. Kennedy High School), Ser. A, 6 7/8s, 12/1/40 B 500,000 474,250 Territory of Guam Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB 1,000,000 973,770 Hawaii (0.5%) HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P 1,350,000 1,497,569 (Hawaiian Elec. Co.  Subsidiary), 6 1/2s, 7/1/39 Baa1 3,500,000 3,513,230 Illinois (4.4%) Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 3,248,000 2,886,400 Chicago, Waste Wtr. Transmission VRDN, Ser. C-2, 0.27s, 1/1/39 VMIG1 3,270,000 3,270,000 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing), 5 5/8s, 3/1/36 BB/P 900,000 701,253 22 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Illinois cont. IL Fin. Auth. Rev. Bonds (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa1 $2,000,000 $1,706,780 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,425,000 1,450,579 (Landing At Plymouth Place), Ser. A, 6s, 5/15/25 B+/P 1,550,000 1,331,078 (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 Baa1 3,500,000 3,821,300 (Roosevelt U.), 6 1/2s, 4/1/39 Baa2 4,000,000 3,884,040 (Roosevelt U.), 6 1/2s, 4/1/44 Baa2 245,000 235,962 (Rush U. Med. Ctr.), Ser. A, 7 1/4s, 11/1/38 A2 2,150,000 2,263,950 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB 5,250,000 5,316,938 IL Fin. Auth. Solid Waste Disposal (Waste Mgmt., Inc.), Ser. A, 5.05s, 8/1/29 BBB 5,045,000 4,722,372 IL Hlth. Fac. Auth. Rev. Bonds (Cmnty. Rehab. Providers Fac.), 8 1/4s, 8/1/12 CCC/P 123,112 95,197 (Cmnty. Rehab. Providers Fac.), Ser. A, 7 7/8s, 7/1/20 CCC/P 588,871 457,011 (St. Benedict), Ser. 03A-1, 6.9s, 11/15/33 (In default)  D/P 1,000,000 210,000 (Elmhurst Memorial Hlth. Care), 5 5/8s, 1/1/28 Baa1 6,000,000 5,291,940 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. B, AGM, zero %, 6/15/43 AAA 13,500,000 1,474,470 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A 2,150,000 2,067,032 Indiana (0.3%) IN State Fin. Auth. Rev. Bonds (U.S. Steel Corp.), 6s, 12/1/26 Ba2 2,000,000 1,925,900 IN State Fin. Auth. VRDN, Ser. A-3, 0.26s, 2/1/37 VMIG1 900,000 900,000 Iowa (2.4%) IA Fin. Auth. Hlth. Care Fac. Rev. Bonds (Care Initiatives) 9 1/4s, 7/1/25 (Prerefunded 7/1/11) AAA 12,610,000 13,427,128 Ser. A, 5 1/4s, 7/1/18 BB+ 2,500,000 2,273,075 Ser. A, 5 1/2s, 7/1/25 BB+ 3,185,000 2,696,517 Ser. A, 5s, 7/1/20 BB+ 1,700,000 1,452,616 IA Fin. Auth. Retirement Cmnty. Rev. Bonds (Friendship Haven), Ser. A, 6s, 11/15/24 BB/P 300,000 284,094 Marion Hlth. Care Fac. Rev. Bonds (First Mtge.), Ser. IA, 8s, 1/1/29 CCC 45,000 43,747 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 BBB 3,000,000 2,216,790 Kansas (0.6%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village), 7 1/4s, 5/15/39 BB/P 1,500,000 1,333,425 5 1/2s, 5/15/39 BB/P 2,500,000 1,746,925 5 3/8s, 5/15/27 BB/P 3,400,000 2,544,696 Kentucky (0.5%) KY Econ. Dev. Fin. Auth. Rev. Bonds (First Mtge.), Ser. IA, 8s, 1/1/29 B+/P 232,000 225,541 23 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Kentucky cont. Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A $4,000,000 $3,453,080 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa3 855,000 822,775 Louisiana (1.0%) LA Hlth. Ed. Auth. Rev. Bonds (Lambeth House), Ser. A, 6.2s, 1/1/28 B+/P 3,000,000 2,703,930 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 Baa2 2,250,000 1,850,895 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 01-B, 5 7/8s, 5/15/39 A 5,350,000 4,919,218 Maine (0.5%) Rumford, Solid Waste Disp. Rev. Bonds (Boise Cascade Corp.), 6 7/8s, 10/1/26 B2 5,000,000 4,753,850 Maryland (1.3%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 1,700,000 1,897,506 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (WA Cnty. Hosp.), 6s, 1/1/43 BBB 4,760,000 4,375,535 MD State Indl. Dev. Fin. Auth. Econ. Dev. Rev. Bonds (Our Lady of Good Counsel School), Ser. A, 6s, 5/1/35 BB/P 600,000 538,716 Westminster, Econ. Dev. Rev. Bonds (Carroll Lutheran Village), Ser. A 6 1/4s, 5/1/34 BB/P 4,800,000 3,867,600 6s, 5/1/24 BB/P 2,000,000 1,723,460 Massachusetts (7.4%) MA Dev. Fin. Agcy. Sr. Living Fac. Rev. Bonds (Groves-Lincoln), Ser. A, 7 3/4s, 6/1/39 BB/P 2,000,000 1,977,060 MA State Dev. Fin. Agcy. Rev. Bonds (Eastern Nazarene College), 5 5/8s, 4/1/29 BB+ 2,000,000 1,706,760 (Lasell College), 6 3/4s, 7/1/31 BB+/P 110,000 109,506 (Linden Ponds, Inc. Fac.), Ser. A, 5 3/4s, 11/15/42 BB/P 3,690,000 2,457,208 (Linden Ponds, Inc.), Ser. A, 5 1/2s, 11/15/27 BB/P 1,000,000 722,210 (Linden Ponds, Inc.), Ser. A, 5 3/4s, 11/15/35 BB/P 1,645,000 1,137,139 (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 1,840,000 1,967,972 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 1,300,000 1,205,061 (Wheelock College), Ser. C, 5 1/4s, 10/1/37 BBB 2,000,000 1,744,180 MA State Dev. Fin. Agcy. Hlth. Care Fac. Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 2,150,000 1,925,841 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 4,400,000 4,402,728 (Civic Investments/HPHC), Ser. A, 9s, 12/15/15 (Prerefunded 12/15/12) AAA/P 5,915,000 6,697,081 (Emerson Hosp.), Ser. E, Radian Insd., 5s, 8/15/25 BB/P 3,500,000 2,969,995 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB 1,400,000 1,100,778 (Hlth. Care Syst.-Covenant Hlth.), 6s, 7/1/31 A/F 5,685,000 5,671,356 24 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB $6,035,000 $5,575,193 (Lowell Gen. Hosp.), Ser. C, 5 1/8s, 7/1/35 Baa1 3,625,000 3,174,884 (Milford Regl. Med.), Ser. E, 5s, 7/15/27 Baa3 2,750,000 2,307,470 (Milford Regl. Med.), Ser. E, 5s, 7/15/32 Baa3 1,000,000 794,520 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB 3,950,000 2,808,924 (Quincy Med. Ctr.), Ser. A, 6 1/2s, 1/15/38 BB/P 5,000,000 4,128,250 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,000,000 1,915,080 (UMass Memorial), Ser. C, 6 5/8s, 7/1/32 Baa1 9,750,000 9,781,395 (Winchester Hosp.), 5 1/4s, 7/1/38 BBB+ 2,000,000 1,748,540 MA State Indl. Fin. Agcy. Rev. Bonds (1st Mtge. Stone Institute & Newton Home), 7.9s, 1/1/24 B/P 750,000 691,403 Michigan (1.5%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB 1,725,000 1,514,533 Ann Arbor, Econ. Dev. Corp. Ltd. Oblig. Rev. Bonds (Glacier Hills, Inc.), State & Local Govt. Coll., 8 3/8s, 1/15/19 (Escrowed to maturity) AAA 1,822,000 2,255,691 Detroit, G.O. Bonds (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BB 2,880,000 2,719,440 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.) 7 1/2s, 7/1/39 Ba1 700,000 683,872 6s, 7/1/20 Ba1 1,775,000 1,702,296 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba1 1,595,000 1,532,524 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth.), 5 3/4s, 11/15/39 A1 4,400,000 4,063,400 Minnesota (1.5%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/34 BBB 2,400,000 2,419,632 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care) 5 1/2s, 10/1/41 B/P 1,000,000 814,800 5 3/8s, 10/1/26 B/P 250,000 218,368 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 1,375,000 1,211,581 (Presbyterian Homes), 6s, 10/1/27 BB/P 1,250,000 1,145,250 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/31 BBB 1,500,000 1,346,505 Sauk Rapids Hlth. Care & Hsg. Fac. Rev. Bonds (Good Shepherd Lutheran Home), 6s, 1/1/34 B+/P 800,000 671,072 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 5,035,000 4,263,839 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 Ba1 1,250,000 1,076,313 Washington Cnty., Hsg. & Redev. Auth. Rev. Bonds (Healtheast), 5 1/2s, 11/15/27 Ba1 1,000,000 866,440 25 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Mississippi (0.6%) Warren Cnty., Gulf Opportunity Zone (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 BBB $5,400,000 $5,454,216 Missouri (0.1%) Carthage, Hosp. Rev. Bonds, 5 7/8s, 4/1/30 B/P 250,000 202,510 MO State Hsg. Dev. Comm. Mtge. Rev. Bonds (Single Fam. Home Ownership Loan), Ser. A-1, GNMA Coll., FNMA Coll., 6 3/4s, 3/1/34 AAA 515,000 534,060 Montana (0.1%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. Johns Lutheran), Ser. A, 6s, 5/15/25 B+/P 750,000 629,160 Nebraska (1.3%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 Ba3 1,500,000 1,476,285 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 A/F 1,825,000 1,729,078 NE Edl. Fin. Auth. VRDN (Creighton U.), 0.27s, 7/1/35 VMIG1 8,600,000 8,600,000 Nevada (1.2%) Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 142), 6 3/8s, 8/1/23 BB+/P 930,000 863,133 (Summerlin No. 151), 5s, 8/1/25 BB/P 300,000 204,813 (Summerlin No. 151), 5s, 8/1/20 BB/P 335,000 255,997 (Summerlin No. 151), 5s, 8/1/19 BB/P 1,140,000 899,095 (Summerlin No. 151), 5s, 8/1/18 BB/P 1,100,000 895,070 (Summerlin No. 151), 5s, 8/1/17 BB/P 1,300,000 1,093,703 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BB+/P 790,000 568,121 (No. T-18), 5s, 9/1/16 B/P 375,000 262,774 (No. T-18), 5s, 9/1/15 B/P 2,290,000 1,719,973 (No. T-18), 5s, 9/1/14 B/P 2,325,000 1,863,534 Las Vegas, Local Impt. Board Special Assmt. (Special Impt. Dist. No. 607), 6s, 6/1/19 BB/P 965,000 875,303 (Dist. No. 607), 5.9s, 6/1/18 BB/P 195,000 179,693 (Dist. No. 607), 5.9s, 6/1/17 BB/P 1,450,000 1,361,666 New Hampshire (0.8%) NH Higher Edl. & Hlth. Fac. Auth. Rev. Bonds (Rivermead at Peterborough), 5 3/4s, 7/1/28 BB+/P 6,000,000 5,059,920 NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Huntington at Nashua), Ser. A, 6 7/8s, 5/1/33 BB/P 2,400,000 2,311,200 New Jersey (4.5%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 5,500,000 4,377,725 NJ Econ. Dev. Auth. Rev. Bonds (Cigarette Tax), 5 1/2s, 6/15/24 BBB 5,000,000 4,575,600 (Cranes Mill), Ser. A, 6s, 7/1/38 BBB/F 1,750,000 1,487,325 (First Mtge. Lions Gate), Ser. A, 5 7/8s, 1/1/37 B/P 800,000 646,928 (First Mtge. Presbyterian Home), Ser. A, 6 1/4s, 11/1/20 BB/P 550,000 495,952 26 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value New Jersey cont. NJ Econ. Dev. Auth. Rev. Bonds (First Mtge. Presbyterian Home), Ser. A, 6 3/8s, 11/1/31 BB/P $500,000 $402,080 (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 5,110,000 4,621,535 (Newark Arpt. Marriott Hotel), 7s, 10/1/14 Ba1 4,000,000 3,993,120 (United Methodist Homes), Ser. A-1, 6 1/4s, 7/1/33 BB+ 3,000,000 2,681,970 NJ Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 BB/P 3,590,000 2,837,249 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB 6,000,000 5,855,280 (St. Peters U. Hosp.), 5 3/4s, 7/1/37 Baa3 4,500,000 4,003,965 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,500,000 2,825,235 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 4 3/4s, 6/1/34 Baa3 5,000,000 3,033,900 New Mexico (1.2%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of NM San Juan), Ser. D, 5.9s, 6/1/40 Baa3 3,000,000 2,836,290 (San Juan), Ser. A, 4 7/8s, 4/1/33 Baa3 7,660,000 6,421,148 (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa3 2,750,000 2,305,243 New York (5.3%) Albany, Indl. Dev. Agcy. Rev. Bonds (Charitable Leadership), Ser. A, 5 3/4s, 7/1/26 Caa2 2,000,000 1,290,560 Brooklyn Arena Local Dev. Corp. Rev. Bonds (Barclays Ctr.), 6 3/8s, 7/15/43 Baa3 3,000,000 2,925,660 Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepherd Village), Ser. A, 6 7/8s, 7/1/40 B/P 715,000 664,571 Huntington, Hsg. Auth. Sr. Hsg. Fac. Rev. Bonds (Gurwin Jewish Sr. Residence), Ser. A, 6s, 5/1/39 B+/P 1,250,000 1,057,913 NY City, Indl. Dev. Agcy. Rev. Bonds (Yankee Stadium  Pilot), AGO, 7s, 3/1/49 AA+ 1,000,000 1,093,990 (Staten Island U. Hosp. Project), 6.45s, 7/1/32 Baa3 1,415,000 1,373,413 (Liberty-7 World Trade Ctr.), Ser. A, 6 1/4s, 3/1/15 BB/P 3,000,000 2,949,180 (Brooklyn Navy Yard Cogen. Partners), 5.65s, 10/1/28 Ba3 3,250,000 2,490,865 NY City, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Staten Island U. Hosp.), Ser. A, 6 3/8s, 7/1/31 Baa3 590,000 571,079 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (JFK Intl. Arpt.), Ser. A, 8s, 8/1/12 B 4,500,000 4,613,265 (American Airlines  JFK Intl. Arpt.), 7 1/2s, 8/1/16 B 9,165,000 9,391,925 (British Airways PLC), 5 1/4s, 12/1/32 BB 2,325,000 1,799,992 (Jetblue Airways Corp.), 5 1/8s, 5/15/30 B 3,680,000 2,845,670 (Jetblue Airways Corp.), 5s, 5/15/20 B 675,000 576,457 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 4,180,000 3,883,095 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A3 1,800,000 1,805,886 27 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value New York cont. Oneida Cnty., Indl. Dev. Agcy. Rev. Bonds (St. Elizabeth Med.), Ser. A, 5 7/8s, 12/1/29 BB+/P $1,500,000 $1,342,035 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 2,100,000 2,002,602 Seneca Cnty., Indl. Dev. Agcy. Solid Waste Disp. Mandatory Put Bonds (10/1/13) (Seneca Meadows, Inc.), 6 5/8s, 10/1/13 BB 1,660,000 1,653,875 Suffolk Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Southampton Hosp. Assn.), Ser. B, 7 5/8s, 1/1/30 B/P 3,415,000 3,333,006 (Southampton Hosp. Assn.), Ser. A, 7 1/4s, 1/1/30 B/P 750,000 704,565 (Gurwin Jewish-Phase II), 6.7s, 5/1/39 B+/P 975,000 906,389 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. Johns Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B 500,000 480,365 North Carolina (0.6%) NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 1,000,000 965,770 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6 1/8s, 11/1/38 BBB+/F 400,000 371,612 (First Mtge.  Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 750,000 726,900 NC Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P 2,500,000 2,094,975 (First Mtge. United Methodist), Ser. C, 5 1/2s, 10/1/32 BB+/P 2,000,000 1,703,260 Ohio (4.2%) Allen Cnty., Hosp. Fac. VRDN (Catholic Hlth. Care), Ser. B, 0.27s, 10/1/31 VMIG1 685,000 685,000 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-2, 5 7/8s, 6/1/30 Baa3 8,480,000 6,041,406 Ser. A-2, 5 3/4s, 6/1/34 Baa3 18,300,000 12,340,788 Ser. A-3, stepped-coupon bond, zero %, (6.25s, 12/1/12), 6/1/37  Baa3 13,800,000 8,169,186 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.) 5 5/8s, 8/15/32 A 2,900,000 2,550,173 Ser. A, 5 1/4s, 8/15/46 A 4,950,000 3,877,781 Hickory Chase, Cmnty. Auth. Infrastructure Impt. Rev. Bonds (Hickory Chase), 7s, 12/1/38 BB/P 1,695,000 1,104,954 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 Baa1 1,550,000 1,451,978 Montgomery Cnty., VRDN (Miami Valley Hosp.), Ser. B, 0.3s, 11/15/24 VMIG1 2,000,000 2,000,000 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 1,450,000 1,474,215 Oregon (0.9%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza), 6 1/2s, 12/1/29 BB/P 7,100,000 6,939,611 OR State Hsg. & Cmnty. Svcs. Dept. Rev. Bonds (Single Fam. Mtge.), Ser. B, 5 3/8s, 7/1/34 Aa2 2,000 2,064 28 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Oregon cont. Warm Springs Reservation, Confederated Tribes Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 $1,800,000 $1,773,234 Pennsylvania (5.1%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 3/4s, 10/15/40 Baa3 765,000 718,450 Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 BB 15,615,000 10,450,026 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (Env. Impt.  USX Corp.), 6 7/8s, 5/1/30 Ba2 3,400,000 3,497,274 (U.S. Steel Corp.), 6 3/4s, 11/1/24 Ba2 1,000,000 1,035,210 Bucks Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Anns Choice, Inc.), Ser. A, 6 1/8s, 1/1/25 BB/P 3,840,000 3,582,758 Chester Cnty., Hlth. & Ed. Fac. Auth. Rev. Bonds (Jenners Pond, Inc.) 7 5/8s, 7/1/34 (Prerefunded 7/1/12) AAA/P 1,700,000 1,896,078 7 1/4s, 7/1/24 (Prerefunded 7/1/12) AAA/P 1,725,000 1,914,905 Cumberland Cnty., Muni. Auth. Rev. Bonds (Diakon Lutheran Ministries), 5s, 1/1/36 BBB+/F 1,790,000 1,487,401 Geisinger, Auth. Hlth. Syst. VRDN (Geisinger Hlth. Syst.), Ser. C, 0.24s, 6/1/39 VMIG1 600,000 600,000 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A 6 1/2s, 7/1/40 BB/P 3,000,000 2,677,920 6 3/8s, 7/1/30 BB/P 1,375,000 1,234,805 Montgomery Cnty., Indl. Auth. Resource Recvy. Rev. Bonds (Whitemarsh Cont. Care), 6 1/4s, 2/1/35 B/P 2,400,000 2,012,664 PA Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Allegheny Energy Supply Co.), 7s, 7/15/39 Baa3 4,000,000 4,194,440 (Reliant Energy), Ser. B, 6 3/4s, 12/1/36 (Prerefunded 6/1/11) B1 1,390,000 1,457,137 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 1,400,000 1,288,140 (Edinboro U.), 5 7/8s, 7/1/38 Baa3 1,000,000 918,050 (Widener U.), 5.4s, 7/15/36 BBB+ 1,500,000 1,416,840 PA State Higher Edl. Fac. Auth. Student Hsg. Rev. Bonds (East Stroudsburg U.), 5s, 7/1/42 Baa3 1,655,000 1,316,817 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst. Oblig. Group), 7 1/4s, 7/1/18 (In default)  D/P 5,515,765 552 Ser. B, 6 1/4s, 7/1/13 (In default)  D/P 535,300 54 Philadelphia, Hosp. & Higher Ed. Fac. Auth. VRDN (Childrens Hosp. of Philadelphia), Ser. C, 0.26s, 7/1/32 VMIG1 500,000 500,000 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 2,675,000 2,513,698 Washington Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (First Mtge. AHF/Central), 8 1/2s, 1/1/29 B/P 1,192,000 1,160,936 29 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Pennsylvania cont. West Shore, Area Hosp. Auth. Rev. Bonds (Holy Spirit Hosp.), 6 1/4s, 1/1/32 BBB+ $2,000,000 $1,954,280 Puerto Rico (4.2%) Cmnwlth. of PR, G.O. Bonds, Ser. C, 6s, 7/1/39 A3 2,515,000 2,457,859 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa1 14,500,000 13,478,040 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 7,400,000 7,407,326 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. P, 6 3/4s, 7/1/36 A3 5,000,000 5,298,650 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A NATL, zero %, 8/1/43 Aa3 20,000,000 2,158,600 zero %, 8/1/31 A+ 31,000,000 8,389,840 South Carolina (%) Georgetown Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5.3s, 3/1/28 BBB 500,000 446,200 South Dakota (0.4%) SD Edl. Enhancement Funding Corp. SD Tobacco Rev. Bonds, Ser. B, 6 1/2s, 6/1/32 BBB 3,615,000 3,545,158 Tennessee (0.8%) Elizabethton, Hlth. & Edl. Fac. Board Rev. Bonds (Hosp. Ref. & Impt.), Ser. B, 8s, 7/1/33 (Prerefunded 7/1/12) BBB+/F 4,000,000 4,433,840 Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (First Mtge. Mountain States Hlth.), Ser. A, 7 1/2s, 7/1/25 (Prerefunded 7/1/12) Baa1 3,000,000 3,304,680 Texas (9.7%) Abilene, Hlth. Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement), Ser. A 7s, 11/15/33 B+/P 2,500,000 2,081,225 5.9s, 11/15/25 B+/P 6,850,000 5,468,492 Alliance, Arpt. Auth. Rev. Bonds (American Airlines, Inc.), 5 1/4s, 12/1/29 CCC+ 2,520,000 1,782,799 Bexar Cnty., Hsg. Fin. Auth. Corp. Rev. Bonds (American Opty-Waterford), Ser. A1, 7s, 12/1/36 Ba1 4,500,000 3,966,795 Brazoria Cnty., Brazos River Harbor Naval Dist. Env. FRN (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 5,150,000 5,037,576 Brazos River, Auth. Poll. Control Rev. Bonds (TXU Energy Co., LLC) Ser. D-1, 8 1/4s, 5/1/33 Ca 3,000,000 1,163,700 5s, 3/1/41 CCC 1,000,000 318,680 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 1,850,000 1,830,094 30 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Texas cont. Crawford Ed. Fac. Rev. Bonds (U. St. Thomas), 5 3/8s, 10/1/27 BBB+ $3,985,000 $3,646,116 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Rev. Bonds (American Airlines, Inc.) 6 3/8s, 5/1/35 CCC+ 2,515,000 1,990,773 5 1/2s, 11/1/30 CCC+ 1,500,000 1,086,210 Houston, Arpt. Syst. Rev. Bonds (Continental Airlines, Inc.), Ser. C, 5.7s, 7/15/29 B3 4,985,000 4,264,019 (Continental Airlines, Inc.), Ser. E, 6 3/4s, 7/1/29 B3 2,505,000 2,383,457 (Continental Airlines, Inc.), Ser. E, 7s, 7/1/29 B3 500,000 488,350 (Special Fac.  Continental Airlines, Inc.), Ser. E, 6 3/4s, 7/1/21 B3 8,400,000 8,221,668 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp Inc.), Ser. A, 6 3/8s, 8/15/44 BBB 2,450,000 2,434,810 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 BBB 8,500,000 7,619,740 Matagorda Cnty., Poll. Control Rev. Bonds (Cent Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa2 2,400,000 2,410,728 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 3,000,000 2,556,930 North TX, Thruway Auth. Rev. Bonds (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 3,370,000 3,147,479 North TX, Thruway Auth. Rev. Bonds, stepped-coupon bonds, zero %, (6.5s, 1/1/15), 1/1/43  A2 5,300,000 3,921,576 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/44 B+/P 8,000,000 7,657,920 (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/39 B+/P 1,000,000 963,720 (Air Force Village), 6 3/8s, 11/15/44 BBB/F 5,825,000 5,362,029 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A2 4,500,000 4,231,620 TX Private Activity Surface Trans. Corp. Rev. Bonds (LBJ Infrastructure), 7s, 6/30/40 Baa3 2,500,000 2,532,375 (NTE Mobility), 6 7/8s, 12/31/39 BBB/F 3,350,000 3,366,315 Uptown, Dev. Auth. Tax Increment Contract Tax Alloc. (Infrastructure Impt. Fac.), 5 1/2s, 9/1/29 BBB+ 1,000,000 957,230 Utah (0.7%) Carbon Cnty., Solid Waste Disp. Rev. Bonds (Laidlaw Env.), Ser. A, 7.45s, 7/1/17 B+/P 600,000 600,486 Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. B, 0.27s, 5/15/37 VMIG1 2,860,000 2,860,000 Tooele Cnty., Harbor & Term. Dist. Port Fac. Rev. Bonds (Union Pacific), Ser. A, 5.7s, 11/1/26 BBB+ 3,000,000 2,905,860 Virginia (2.8%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 1/1/31 B+/P 1,100,000 926,860 Chesterfield Cnty., Hlth. Ctr. Cmnty. Res. Care Fac. Rev. Bonds (Lucy Corr Village), Ser. A, 6 1/4s, 12/1/38 BB/P 2,000,000 1,691,060 31 MUNICIPAL BONDS AND NOTES (97.3%)* cont. Rating** Principal amount Value Virginia cont. Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist), Ser. A 6.7s, 6/1/27 BB+/P $3,860,000 $3,788,281 6 1/2s, 6/1/22 BB+/P 3,000,000 3,003,780 James Cnty., Indl. Dev. Auth. Rev. Bonds (Williamsburg), Ser. A, 6 1/8s, 3/1/32 BB/P 2,500,000 2,273,375 Lexington, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Kendal at Lexington), Ser. A, 5 1/2s, 1/1/37 B+/P 1,460,000 1,117,542 Peninsula Ports Auth. Rev. Bonds (VA Baptist Homes), Ser. A, 7 3/8s, 12/1/32 (Prerefunded 12/1/13) AAA 4,000,000 4,649,360 WA Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 5,100,000 5,568,027 Winchester, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), Ser. A 5.3s, 1/1/35 BB+/P 2,000,000 1,699,940 5.2s, 1/1/27 BB+/P 1,300,000 1,172,041 Washington (1.5%) Tobacco Settlement Auth. of WA Rev. Bonds 6 5/8s, 6/1/32 BBB 2,065,000 2,035,780 6 1/2s, 6/1/26 BBB 4,530,000 4,576,070 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 1,600,000 1,441,856 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 3,000,000 3,080,160 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa2 2,000,000 1,638,620 WA State Hsg. Fin. Comm. VRDN (Local 82  JATC Edl. Dev. Trust), 0 1/4s, 11/1/25 A1+ 1,200,000 1,200,000 West Virginia (0.7%) Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 BBB 500,000 437,170 Princeton, Hosp. Rev. Bonds (Cmnty. Hosp. Assn., Inc.), 6.1s, 5/1/29 BB 4,525,000 4,031,685 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B/P 2,330,000 2,128,199 Wisconsin (1.0%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds, 7s, 6/1/28 (Prerefunded 6/1/12) Aaa 2,280,000 2,466,299 U. of WI Hosp. & Clinic Auth. VRDN, Ser. B, 0.27s, 4/1/34 VMIG1 1,500,000 1,500,000 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 BB/P 1,350,000 1,373,220 (St. Johns Cmntys. Inc.), Ser. A, 7 1/4s, 9/15/29 BB/P 1,000,000 997,860 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 3,000,000 3,094,906 Total municipal bonds and notes (cost $978,197,678) 32 PREFERRED STOCKS (1.2%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A, 7.50% cum. pfd. 5,596,656 $5,054,396 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-2, 4.90% cum. pfd. 2,000,000 1,563,540 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 6,000,000 4,688,760 Total preferred stocks (cost $13,596,656) COMMON STOCKS (%)* Shares Value Tembec, Inc. (Canada)  10,751 $44,026 Total common stocks (cost $8,077,612) WARRANTS (%)*  Expiration Strike date price Warrants Value Tembec, Inc. (Canada) 3/03/12 CAD 0.00001 23,892 $7,875 Total warrants (cost $979,144) TOTAL INVESTMENTS Total investments (cost $1,000,851,090) Key to holdings currency abbreviations CAD Canadian Dollar Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from August 1, 2010 through January 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $934,041,870. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN, Mandatory Put Bonds and VRDN are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The fund had the following sector concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 40.4% 33 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $44,026 $ $ Total common stocks   Municipal bonds and notes  908,356,392  Preferred stocks  11,306,696  Warrants 7,875   Totals by level $ The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 1/31/11 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $1,000,851,090) $919,714,989 Cash 544,845 Dividends, interest and other receivables 13,069,773 Receivable for shares of the fund sold 1,981,586 Receivable for investments sold 5,103,424 Total assets LIABILITIES Distributions payable to shareholders 1,583,022 Payable for shares of the fund repurchased 3,783,421 Payable for compensation of Manager (Note 2) 386,350 Payable for investor servicing fees (Note 2) 41,994 Payable for custodian fees (Note 2) 4,373 Payable for Trustee compensation and expenses (Note 2) 288,474 Payable for administrative services (Note 2) 1,807 Payable for distribution fees (Note 2) 215,179 Other accrued expenses 68,127 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,232,408,650 Undistributed net investment income (Note 1) 4,408,451 Accumulated net realized loss on investments (221,639,130) Net unrealized depreciation of investments (81,136,101) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($830,489,955 divided by 74,949,527 shares) $11.08 Offering price per class A share (100/96.00 of $11.08)* $11.54 Net asset value and offering price per class B share ($14,463,258 divided by 1,303,395 shares)** $11.10 Net asset value and offering price per class C share ($39,114,579 divided by 3,524,773 shares)** $11.10 Net asset value and redemption price per class M share ($8,440,947 divided by 761,747 shares) $11.08 Offering price per class M share (100/96.75 of $11.08)*** $11.45 Net asset value, offering price and redemption price per class Y share ($41,533,131 divided by 3,740,909 shares) $11.10 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 35 Statement of operations Six months ended 1/31/11 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $2,480,808 Investor servicing fees (Note 2) 263,139 Custodian fees (Note 2) 6,182 Trustee compensation and expenses (Note 2) 51,704 Administrative services (Note 2) 14,949 Distribution fees  Class A (Note 2) 1,070,722 Distribution fees  Class B (Note 2) 78,175 Distribution fees  Class C (Note 2) 203,942 Distribution fees  Class M (Note 2) 23,744 Other 128,651 Total expenses Expense reduction (Note 2) (2,440) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,180,278) Net unrealized depreciation of investments during the period (60,343,951) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11* Year ended 7/31/10 Operations: Net investment income $28,934,793 $55,223,994 Net realized loss on investments (2,180,278) (13,932,445) Net unrealized appreciation (depreciation) of investments (60,343,951) 128,700,265 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (30,601) (100,270) Class B (571) (3,426) Class C (1,446) (3,136) Class M (317) (1,051) Class Y (1,474) (2,828) From tax-exempt net investment income Class A (24,574,407) (48,223,816) Class B (435,305) (1,371,668) Class C (934,271) (1,343,198) Class M (242,189) (474,179) Class Y (1,219,040) (1,470,366) Increase in capital from settlement payments  1,731 Redemption fees (Note 1) 299,506 630 Increase (decrease) from capital share transactions (Note 4) (19,941,200) 24,817,403 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,014,712,621 872,894,981 End of period (including undistributed net investment income of $4,408,451 and $2,913,279, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income distributions fees reimbursements end of period value (%) a (in thousands) (%) b netassets (%) (%) Class A January 31, 2011** .34 (.71) (.32)  d  (3.28) * .40* 2.85* 7.06* July 31, 2010 .65 1.36 (.63)  d  e .83 5.71 22.93 July 31, 2009 .62 (1.52) (.64)  d  .83 c 6.31 c 16.01 July 31, 2008 .64 (.96) (.63)  d  .82 c 5.14 c 46.26 July 31, 2007 .62 (.07) (.62)   .82 c 4.72 c 10.25 July 31, 2006 .62 (.09) (.60)  d  .82 c 4.73 c 16.97 Class B January 31, 2011** .30 (.71) (.28)  d  (3.54) * .72* 2.52* 7.06* July 31, 2010 .58 1.37 (.56)  d  e 1.45 5.12 22.93 July 31, 2009 .56 (1.52) (.58)  d  1.46 c 5.65 c 16.01 July 31, 2008 .57 (.98) (.55)  d  1.45 c 4.49 c 46.26 July 31, 2007 .54 (.07) (.54)   1.45 c 4.09 c 10.25 July 31, 2006 .53 (.08) (.52)  d  1.45 c 4.09 c 16.97 Class C January 31, 2011** .29 (.71) (.27)  d  (3.65) * .79* 2.47* 7.06* July 31, 2010 .56 1.37 (.54)  d  e 1.60 4.92 22.93 July 31, 2009 .54 (1.51) (.56)  d  1.61 c 5.56 c 16.01 July 31, 2008 .55 (.97) (.53)  d  1.60 c 4.36 c 46.26 July 31, 2007 .52 (.08) (.52)   1.60 c 3.95 c 10.25 July 31, 2006 .51 (.07) (.50)  d  1.60 c 3.95 c 16.97 Class M January 31, 2011** .32 (.71) (.30)  d  (3.40) * .54* 2.71* 7.06* July 31, 2010 .62 1.36 (.60)  d  e 1.10 5.44 22.93 July 31, 2009 .59 (1.51) (.61)  d  1.11 c 6.02 c 16.01 July 31, 2008 .61 (.98) (.59)  d  1.10 c 4.85 c 46.26 July 31, 2007 .58 (.07) (.58)   1.10 c 4.44 c 10.25 July 31, 2006 .58 (.07) (.57)  d  1.10 c 4.45 c 16.97 Class Y January 31, 2011** .35 (.71) (.33)  d  (3.12) * .29* 2.97* 7.06* July 31, 2010 .68 1.36 (.65)  d  e .60 5.85 22.93 July 31, 2009 .64 (1.50) (.67)  d  .61 c 6.57 c 16.01 July 31, 2008  .40 (.57) (.39)  d  (1.41) * .35* c 3.21* c 46.26 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 39 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period January 2, 2008 (commencement of operations) to July 31, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2009 0.02% July 31, 2008 0.01 July 31, 2007 <0.01 July 31, 2006 <0.01 d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. The accompanying notes are an integral part of these financial statements. 40 Notes to financial statements 1/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Tax-Free High Yield Fund (the fund) is a series of Putnam Tax-Free Income Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund pursues its objective of seeking high current income exempt from federal income tax by investing in a combination of lower rated and investment-grade securities. The fund invests in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class A, class B, class C, class M and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. The expenses for class A, class B, class C, and class M shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, and class M shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. Effective August 2, 2010, this redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from August 1, 2010 through January 31, 2011. A) Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 41 B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. C) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. E) Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2010, the fund had a capital loss carryover of $204,822,031 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $24,697,987 July 31, 2011 87,799,907 July 31, 2012 36,670,752 July 31, 2013 4,270,473 July 31, 2016 17,411,277 July 31, 2017 33,971,635 July 31, 2018 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending July 31, 2011 approximately $15,583,377 of losses recognized during the period November 1, 2009 to July 31, 2010. The aggregate identified cost on a tax basis is $1,000,785,831, resulting in gross unrealized appreciation and depreciation of $25,964,595 and $107,035,437, respectively, or net unrealized depreciation of $81,070,842. F) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are 42 completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. G) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. Putnam Management has also contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $2,440 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $617, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 43 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and class M shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for class B, class C and class M shares, respectively. For class A shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to class A shares purchased and paid for prior to March 21, 2005 and (ii) 0.25% on all other net assets of the fund attributable to class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $42,480 and $364 from the sale of class A and class M shares, respectively, and received $7,779 and $1,752 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,079 on class A redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $68,879,075 and $94,174,442, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 8,081,265 $95,824,012 7,478,907 $85,602,538 Shares issued in connection with reinvestment of distributions 1,467,794 17,090,812 2,695,502 30,887,093 9,549,059 112,914,824 10,174,409 116,489,631 Shares repurchased (11,756,841) (136,644,816) (10,712,276) (122,489,770) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 102,548 $1,217,214 285,779 $3,263,446 Shares issued in connection with reinvestment of distributions 23,333 272,725 66,879 765,409 125,881 1,489,939 352,658 4,028,855 Shares repurchased (673,664) (7,902,228) (1,658,944) (18,930,069) Net decrease 44 Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 836,572 $9,841,097 1,542,416 $17,734,414 Shares issued in connection with reinvestment of distributions 39,482 460,071 63,118 725,333 876,054 10,301,168 1,605,534 18,459,747 Shares repurchased (478,971) (5,480,466) (498,619) (5,715,848) Net increase Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 14,633 $174,914 128,369 $1,462,914 Shares issued in connection with reinvestment of distributions 16,822 195,927 31,496 361,151 31,455 370,841 159,865 1,824,065 Shares repurchased (80,917) (924,343) (97,804) (1,122,802) Net increase (decrease) Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 1,104,573 $12,928,017 8,006,469 $92,316,096 Shares issued in connection with reinvestment of distributions 20,449 238,356 19,755 228,540 1,125,022 13,166,373 8,026,224 92,544,636 Shares repurchased (630,780) (7,232,492) (5,196,824) (60,271,042) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Derivatives not accounted for as Statement of assets and hedging instruments under ASC 815 liabilities location Market value Equity contracts Investments $7,875 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Total Equity contracts $(484) $(484) Total 45 Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 46 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 47 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 48 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager George Putnam, III Francis J. McNamara, III Putnam Investment Robert L. Reynolds Vice President and Management, LLC W. Thomas Stephens Chief Legal Officer One Post Office Square Boston, MA 02109 Officers James P. Pappas Robert L. Reynolds Vice President Investment Sub-Manager President Putnam Investments Limited Judith Cohen 5559 St Jamess Street Jonathan S. Horwitz Vice President, Clerk and London, England SW1A 1LD Executive Vice President, Assistant Treasurer Principal Executive Marketing Services Officer, Treasurer and Michael Higgins Putnam Retail Management Compliance Liaison Vice President, Senior Associate One Post Office Square Treasurer and Assistant Clerk Boston, MA 02109 Steven D. Krichmar Vice President and Nancy E. Florek Custodian Principal Financial Officer Vice President, Assistant Clerk, State Street Bank Assistant Treasurer and and Trust Company Janet C. Smith Proxy Manager Vice President, Assistant Legal Counsel Treasurer and Principal Susan G. Malloy Ropes & Gray LLP Accounting Officer Vice President and Assistant Treasurer Trustees Beth S. Mazor John A. Hill, Chairman Vice President Jameson A. Baxter, Vice Chairman Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta Mark C. Trenchard Paul L. Joskow Vice President and Kenneth R. Leibler BSA Compliance Officer Robert E. Patterson This report is for the information of shareholders of Putnam Tax-Free High Yield Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Free Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
